Name: EEC/EAEC Council: Regulation No 31/EEC, 11/EAEC, laying down the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Economic Community and the European Atomic Energy Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 135 14.6.62 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 1385/62 REGULATION No 31 (EEC), 11 (EAEC), laying down the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Economic Community and the European Atomic Energy Community THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, THE COUNCIL OF THE EUROPEAN ATOMIC . ENERGY COMMUNITY, Having regard to the Opinion of the Court of Justice of the European Communities ; "Whereas it is for the Councils, acting unanimously, in co-operation with the Commissions and after consulting the other institutions concerned, to lay down the Staff Regulations of officials and the Conditions of Employment of other servants of the European Economic Community and the European Atomic Energy Community ; Whereas those Staff Regulations and Conditions of Employment should be such as to secure for the Communities the services of staff of the highest standard of independence, ability, efficiency and integrity, recruited on the broadest possible geographical basis from among nations of Member States of the Communities, and at the same time to enable such staff to discharge their duties in conditipns which will ensure maximum efficiency ; Having regard to the Treaty establishing the European Economic Community, and in particular Articles 179, 212 and 215 thereof; Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Articles 152, 186 and 188 thereof; Having regard to the Protocol on the Privileges and Immunities of the European Economic Community, and in particular Articles 6 and 14 thereof ; Having regard to the Protocol on the Privileges and Immunities of the European Atomic Energy Community, and in particular Articles 6 and 14 thereof; Having regard to the proposals submitted by the Commissions in accordance with Article 14 of the Protocols on the Privileges and Immunities of the European Economic Community and of the European Atomic Energy Community ; Having regard to the Opinion of the European Parliament ; HAS ADOPTED THIS REGULATION : Sole Article The Staff Regulations of officials and the Conditions of Employment of other servants of the European Economic Community and the European Atomic Energy Community are laid down in the Annex, which forms an integral part of this Regulation . This Regulation shall enter into force on 1 January 1962. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels 18 December 1961 . For the Councils The President A. MOLLER-ARMACK 136 Official Journal of the European Communities STAFF REGULATIONS OF OFFICIALS OF THE EUROPEAN ECONOMIC COMMUNITY AND THE EUROPEAN ATOMIC ENERGY COMMUNITY CONTENTS Article Page TITLE I. General provisions 1-10 138 TITLE II . Rights and obligations of officials 11-26 140 TITLE III . Career of officials Chapter 1 : Recruitment . .. 27-34 142 Chapter 2 : Administrative Status 35 144 Section 1 : Active employment 36 144 Section 2 : Secondment 37-39 . 144 Section 3 : Leave on personal grounds 40 145 Section 4 : Non-active status 41 145 Section 5 : Leave for military service ; 42 146 Chapter 3 : Staff reports , increments and promotion ¢ 43-46 . 146 Chapter 4 : Termination of service 47 147 Section 1 : Resignation 48 147 Section 2 : Compulsory resignation 49 147 Section 3 : Retirement in the interests of the service 50 147 Section 4 : Dismissal for incompetence 51 147 Section 5 : Retirement 52-53 148 Section 6 : Honorary rank 54 148 TITLE IV. Working conditions of officials Chapter 1 : Hours of work 55-56 148 Chapter 2 : Leave 57-60 148 Chapter 3 : Public holidays 61 149 ' Official Journal of the European Communities 137 TITLE V. Emoluments and social security benefits of officials Chapter 1 : Remuneration and expenses Section 1 : Remuneration 62-70 149 Section 2 : Expenses 71 151 Chapter 2 : Social security benefits 72-76 151 Chapter 3 : Pensions , 77-84 152 Chapter 4 : Recovery of overpayments 85 154 TITLE VI. Disciplinary measures 86-89 154 TITLE VII . Appeals 90-91 155 TITLE VIII . Special provisions applicable to individuals in the scientific or technical services of the joint Nucelar Research Centre of the European Atomic Energy Community 92-101 155 TITLE IX. Transitional and final provisions Chapter 1 : Transitional provisions 102-109 157 Chapter 2 : Final provisions 110 159 ANNEX I A  Basic posts and corresponding career brackets in each Category and in the Language Service provided for in Article 5 (4) of the Staff Regulations 160 B  Basic posts and corresponding career brackets of of ­ ficials in the scientific and technical services of the Joint Nuclear Research Centre of the European Atomic Energy Community as provided for in Article 92 of the Staff Regulations 161 ANNEX II Composition and procedure of the bodies provided for in Article 9 of the Staff Regulations 162 ANNEX 111 Competitions 163 ANNEX IV Allowance under Articles 41 and 50 of the Staff Regulations 164 ANNEX V Leave ,165 ANNEX VI Compensatory leave and remuneration for overtime 166 ANNEX VII Remuneration and reimbursement of expenses 167 ANNEX VIII Pension scheme 174 ANNEX IX Disciplinary proceedings 180 138 Official Journal of the European Communities TITLE I GENERAL PROVISIONS Article 1 For the purposes of these Staff Regulations, 'official of the Communities' means any person who has been appointed, as provided in these Staff Regulations, to an established post on the staff of one of the institutions of the Communities by an instrument issued by the appointing authority of that institution . Save as otherwise provided, the Economic and Social Committee shall , for the purposes of these Staff Regulations , be treated as one of the institutions of the Communities . Article 2 Each institution shall determine who within it shall exercise the powers conferred by these Staff Regulations on the appointing authority . In respect of officials of the Economic and Social Committee, the rules of procedure of that Committee shall determine who shall exercise the powers conferred by these Staff Regulations on the appointing authority. Article 3 categories, A, B, C and D, in descending order of rank. Category A shall comprise eight grades* divided into career brackets ordinarily containing two grades each or staff engaged in administrative and advisory duties which require university education or equivalent professional experience. Category B shall comprise five grades, divided into career brackets ordinarily containing two grades each for staff engaged in executive duties which require an advanced - level of secondary education or equivalent professional experience . Category C shall comprise five grades, divided into career brackets ordinarily containing two grades each fbr staff engaged in clerical duties which require secondary education or equivalent professional experience . Category D shall comprise four grades, divided into career brackets ordinarily containing two grades each for staff engaged in manual or service duties which require primary education, if necessary supplemented by some technical training. By way of derogation from the preceding provisions, however, posts coming within the same specialised professional field may, in accordance with the procedure for revision of these . Staff Regulations, be formed into services embracing a number of grades of one or more of the foregoing categories . 2 . Posts of translators and interpreters shall - be ­ grouped in a Language Service designated by the letters L/A, comprising six grades equivalent to Grades 3 to 8 of Category A and divided into career brackets ordinarily containing two grades each . 3 . Identical conditions of recruitment and service career shall apply to all officials belonging to the same category or the same service . 4 . A table showing basic posts and corresponding career brackets is given in Annex I. By reference to this table each institution shall , after consulting the Staff Regulations Committee referred to in Article 10, define the duties and powers attaching to each post. The instrument appointing an official shall state the date on which the appointment takes effect ; this date shall not be prior to the date on which the official takes up his duties . Article 4 No appointment or promotion shall be made for any purpose other than that of filling a vacant post as provided in these Staff Regulations. Vacant posts in an institution shall be notified to the staff of that institution once, the appointing authority ­ decides that the vacancy is to be filled. If the vacancy cannot be filled by transfer, promotion or an internal competition, it shall be notified to the staff of the three European Communities . Article 5 1 . The posts covered by these Staff Regulations shall be classified , according to the nature and importance of the duties to which they relate, in four Official Journal of the European Communities 139 Article 6 Article 9 1 . There shall be set up : ( a) within each institution : The list of posts appended to the section of the budget relating to each institution shall indicate, for each category and each service, the number of posts in each grade for each career bracket. Article 7  a Staff Committee, which may be organised in sections for the different places of employment ;  one or more Joint Committees, as appropriate for the number of officials at the places of employment ;  one or more Disciplinary Boards , as appropriate for the number of officials at the places of employment ;  a Reports Committee, if required ; (b ) for the Communities : 1 . The appointing authority shall , acting solely in the interests of the service and without regard to nationality, assign each official by appointment or transfer to a post in his category or service which corresponds to his grade . 2. An official may be called upon to occupy temporarily a post in a career bracket in his category or service which is higher than his substantive career bracket. From the beginning of the fourth month of such temporary posting, he shall receive a differential allowance equal to the difference between the remuneration carried by his substantive grade and step and the remuneration he would receive in respect of the step at which he would be classified in the starting grade if he were appointed to the career bracket of his temporary posting. The duration of a temporary posting shall not exceed one year, except where the posting is either to replace a member of the staff who is seconded to another post in the interests of the service, called up for military service or absent on protracted sick leave, or to enable the official ,to . assist a person holding an office provided for in the Treaties establishing the Communities, the elected President of one of the institutions or organs of the Communities or the elected Chairman of one of the political groups in the European Parliament.  an Invalidity Committee ; which shall perform the functions assigned to them by these Staff Regulations . 2 . The composition and procedure of these bodies shall be determined by each institution in accordance with the provisions of Annex II . The members of these bodies shall be listed in the Monthly Staff Bulletin of the Communities . / Article 8 3 . The Staff Committee shall represent the interests of the staff vis-a-vis their institution and maintain continuous contact between the institution and the staff. It shall contribute to the smooth running of the service by providing a channel for the expression of opinion by the staff. It shall bring to the notice of the competent bodies of the institution any difficulty having general implications concerning the interpretation and application of these Staff Regulations . It may be consulted on any difficulty of this kind . The Committee shall submit to the competent bodies of the institution suggestions concerning the organisation and operation of the service and proposals for the improvement of staff working conditions or general living conditions . The Committee shall participate in the management and supervision of social welfare bodies set up by the institution in the interests of its staff. It may, with the consent of the institution, set up such welfare services . 4. In addition to the functions assigned to them by these Staff Regulations, the Joint Committee or Committees may be consulted by the appointing authority or by the Staff Committee on questions of An official seconded to another institution of the European Communities may, after a period of six months apply to be transferred to that institution . If the parent institution of the official and the institution to which he has been seconded both consent, to the transfer, the official shall be deemed to have served his entire service career in the Community in the latter institution . He shall not receive by virtue of such transfer any of the financial benefits which an official is entitled to receive under these Staff Regulations on termination of service with one of the institutions of the Communities . If the decision granting the application involves establishment in a grade higher than that occupied in the parent institution, this shall count as promotion ; such decision may be taken only in accordance with the terms of Article 45 . 140 Official Journal of the European Communities Article 10a general nature which either of the latter thinks . fit to submit . 5 . The opinion of the Reports Committee shall be sought : ( a ) on action following completion of probationary service ; ( b ) on dismissals for incompetence ; and (c) on the selection of staff to be affected by any reduction in the establishment. A Staft Regulations Committee shall be set up ¢consisting of representatives of the institutions of the Communities and an equal number of representatives of their Staff Committees . The procedure for appointing members of the Staff Regulations Committee shall be decided by common accord of the institutions . In addition to the functions assigned to it by these Staff Regulations , the Committee may formulate suggestions for the revision of the Staff Regulations . The Committee shall meet at the request of its Chairman, an institution or the Staff Committee of an institution . . Minutes of the meetings of the Committee shall be communicated to the appropriate bodies . It shall ensure that the periodic reports on staff members are made in a uniform manner within any one institution . TITLE II RIGHTS AND OBLIGATIONS OF OFFICIALS Article 11 permission from the appointing authority .. Permission shall be refused if the activity or assignment is such as to impair the official 's independence or to be detrimental to the work of the Communities . Article 13 An official shall carr-y out his duties and conduct himself Solely with the interests of the Communities in mind ; he shall neither seek nor take instructions -from any government, authority , organization or person outside his institution . An official shall not without the permission of the appointing authority accept from any government or from any other source outside the institution to which he belongs any honour, decoration , favour, gift or payment of any kind whatever, except for services rendered either before his appointment or during special leave for military or other national service and in respect of such service. If the spouse of an official i's in gainful employment, the official shall inform the appointing authority of his institution . Should the nature of the employment prove to be incompatible with that of the official and if the official is unable to give -an undertaking that it will cease within a specified period, the appointing authority shall , after consulting the Joint Committee , decide whether the official shall continue in his post, be transferred to another post or be required to resign . ' Article 12 Article 14 Any official who in the performance of his duties is called upon to decide on a matter in the handling or outcome of which he has a personal interest such as to impair his independence shall inform the appointing authority . An official shall abstain from any action and, in particular, any public expression of opinion which may reflect on his position . He may neither keep nor .acquire, directly or indirectly, in undertakings which are subject to the authority of the institution to which he belongs or which have dealings with that institution, any interest of such kind or magnitude as might .impair his independence in the performance of . his duties . An official wishing to engage in an outside activity, whether gainful or not, or to carry out any assignment outside the Communities must obtain Article IS An official who is a candidate for elective public ^ office shall apply for leave on personal grounds for a period not exceeding three months . Official Journal of the European Communities 141 Article 19The appointing authority shall consider the case of any official elected to such office . The appointing authority shall, having regard to the importance of the office and the duties it entails for the holder, decide whether the official should continue in active employment or should apply for leave on personal grounds . In the latter case, the duration of the leave shall be equal to the term for which the official has been elected . Article 16 An official shall not, without permission from the appointing authority, disclose on any grounds whatever, in any legal proceedings information of which he has knowledge by reason of his duties . Permission shall be refused only where the interests of the Communities so require and such refusal would not entail criminal consequences as far as the official is concerned . An official shall continue to be bound by this obligation after leaving the service . The provisions of the preceding paragraph shall not apply to an official or former official giving evidence before the Court of Justice of the European Communities or before the Disciplinary^Board of an institution on a matter concerning a servant or former servant staff of one of the three European Communities . Article 20 An official shall , after leaving the service, continue to be bound by the duty to behave with integrity and discretion as regards the acceptance of certain appointments or benefits . Each institution shall, after consulting the Joint Committee, specify what posts debar officials ¢ who have held them from engaging in any occupation, whether gainful or not, for a period of three years after leaving the service, except in accordance with the following provisions . During these three years any official who has held such a post shall be required to inform immediately the institutions to which he belonged during the three years before he left the service of the duties or assignments which he may be called upon to carry out. The institution shall, after consulting the Joint Committee, notify the person concerned, within fifteen days of being so informed, whether it forbids him to accept such duties or assignments . An official shall reside either in the place where he is employed or at no greater distance therefrom as is compatible with the proper performance of his duties . Article 21 Article 17 An official , whatever his rank, shall assist and tender advice to his superiors ; he shall be responsible for the performance of the duties assigned to him. An official in charge of any branch of the service shall be responsible to his superiors in respect of the authority conferred on him and for the carrying out of instructions given by him . The responsibility of his subordinates shall in no way release him from his own responsibilities . An official who receives instructions which he considers to be irregular or likely to give rise to serious difficulties shall inform his immediate superior, if necessary in writing. If the official then receives written confirmation of the instructions from his superior, he shall carry them out unless they constitute a breach of criminal law. An official shall exercise the greatest discretion with regard to all facts and information coming to his knowledge in the course of or in connection with the performance of his duties ; he shall not disclose to any unauthorised person any document or information, in any manner whatsoever, not already made public. He shall continue to be bound by this obligation after leaving the service. An official shall not, whether alone or together with others, publish or cause to be published without the permission of the appointing authority, any matter dealing with the work of the Community which he serves . Permission shall be refused only where the proposed publication is liable to prejudice the interests of the Communities . Article 22 \ Article 18 An official may be required to make good, in whole or in part, any damage suffered by the Communities as a result of serious misconduct on his part in the course of or in connection with the performance of his duties . All rights in any writings or other work done by an official in the performance of his duties shall be the property of the Community which the serves . 142 Official Journal of the European Communities A reasoned decision shall be given by the appointing authority in accordance with the procedure laid down in regard to disciplinary matters . communicated in writing to the official concerned. Any decision embodying a complaint against an official shall state the reasons on which it is based. The Court of Justice of the European Communities shall have unlimited jurisdiction in disputes arising under this provision . Specific decisions regarding appointment, establish ­ ment, promotion, transfer, determination of administrative status and termination of service of an official shall at once be posted in the premises of the institution to which the official belongs and shall be published in the Monthly Staff Bulletin of the Communities . Article 23 Article 26 The privileges and immunities enjoyed by officials are accorded solely in. the interests of the Communities . Subject to the Protocols on Privileges and Immunities, officials shall not be exempt from fulfilling their private obligations or from complying with the law? and police regulations in force . When privileges and immunities are in dispute, the official concerned shall immediately inform the appointing authority. The laissez-passer provided for in the Protocols on Privileges and Immunities shall be issued . to officials in Grades A1 to A4 and equivalent grades . Article 24 The personal file of an official shall contain : ( a ) all documents concerning his administrative status and all reports relating to his ability, efficiency and conduct ; (b ) any comments by the official on such documents . Documents shall be registered, numbered and filed in serial order ; the documents referred to in subparagraph ( a ) may not be used or cited by the institution against an official unless they were communicated to him before they were filed . The communication of any document to an official shall be evidenced by his signing it or, failing that, shall be effected by registered letter . An official 's personal file shall contain no reference to his political, philosophical or religious views . v There shall be only one personal file for each official . An official shall have the right, even after leaving the service, to acquaint himself with all ' the documents in his file . The personal file shall be confidential and may be consulted only in the offices of the administration . It shall, however, be forwarded to the Court of Justice of the European Communities if an action concerning the official is brought before the Court. Each Community shall assist any official in its service, in particular in proceedings against any person perpetrating threats, insulting or defamatory acts or utterances, or any attack to person ' or property to which he or a member of his family is subjected by reason of his position or duties . It shall compensate the official for damage suffered in such cases, in so far as the official did not either intentionally or through grave negligence cause damage and has been unable to obtain compensation from the person who did cause it. Article 25 Any decision relating to a specific individual which is taken under these Staff Regulations shall at once be TITLE III CAREER OF OFFICIALS CHAPTER. 1 Recruitment Article 27 standard of ability, efficiency and integrity, recruited on the broadest possible geographical basis from among nationals of Member States of the Communities . Officials shall be selected without reference to race, creed or sex. No posts shall be reserved for nationals of any specific Member State. Recruitment shall be directed to securing for the institution the services of officials of the highest Official Journal of the European Communities 143 Article 28 Article 30 For each competition, a selection board shall be appointed by the appointing authority. This board shall draw up a list of suitable candidates . The appointing authority shall decide which of these candidates to appoint to the vacant posts . Article 31 An official may be appointed only on condition that : ( a) he is a national of one of the Member States of the Communities, unless an exception is authorized by the appointing authority, and enjoys his full rights as a citizen ; ( b ) he has fulfilled any obligations imposed on him by the laws concerning military service ; (c ) he produces the appropriate character references as to his suitability for the performance of his duties ; (d) he has, subject to Article 29 (2), passed a competition based on either qualifications or tests, or both qualifications and tests, as provided in Annex III ; (e ) he is physically fit to perform his duties ; and (f) he produces evidence of a thorough knowledge of one of the languages of the Communities and of a satisfactory knowledge of another language of the Communities to the extent necessary for the performance of his duties . 1 . Candidates thus selected shall be appointed as follows :  officials in Category A or the Language Service : to the starting grade of their category or service ;  officials in other categories : to the starting grade for the post for which they have been recruited. 2. However, the appointing authority may make exceptions to the foregoing provisions within the following limits : ( a ) in respect of Grades Al , A2, A3 and L/A3,  up to half the appointments to posts becoming vacant ;  up to two thirds of the appointments to newly created posts ; Article 29 (b ) in respect of other grades, 1 . Before filling a vacant post in an institution, the appointing authority shall first consider : (a) whether the post can be filled by promotion or within the institution ; (b) whether to hold competitions internal to the institution; (c) what applications for transfer have been made by officials of other institutions of the three  up to one third of the appointments to posts becoming vacant ;  up to half the appointments to newly created posts . Save in respect of Grade L/A3, this provision shall be applied by groups of six posts to be filled in each grade for the purpose of this provision . European Communities ; Article 32 and then follow the procedure for competitions on the basis either of qualifications or of tests, or of both qualifications and tests . Annex III lays down the competition procedure. This procedure may likewise be followed for the purpose of constituting a reserve for future recruitment. 2 . A procedure other than the competition procedure may be adopted by the appointing authority for the recruitment of Grade Al or A2 officials and, in exceptional cases, also for recruitment to posts which require special qualifications. An official ¢ shall be recruited at the first step in his grade. However, the appointing authority may, taking account of the training and special experience for the post of the person concerned, allow special seniority to count as service in his grade; this allowance shall not exceed seventy-two months in Grades Al to A4, L/A3 and L/A4 and forty-eight months in other grades . No such allowance shall be granted in the lowest grades of Categories A, B, C and D or of the Language Service. 144 Official Journal of the European Communities Article 33 Section 1 ACTIVE EMPLOYMENT Article 36 Before appointment, a successful candidate shall be medically examined by one of the institution's medical officers in order that the institution may be satisfied that he fulfils the requirements of Article 28 (e). An official having active status is one who is performing the duties pertaining to the post to which he has been appointed or temporarily assigned as provided in Title IV.Article 34 Section 2 SECONDMENT Article 37 1 . Officials other than those in Grades A1 and A2 shall serve a probationary period of six months before they can be established by the appointing authority. 2 . Not less than one month before the expiry of this probationary period, a report shall be made on the ability of each probationer to perform the duties pertaining to his post and also on his efficiency and conduct in the service . This report shall be communicated to the probationer, who shall have the right to submit his comments in writing. An official whose work has not proved adequate for establishment in his post shall be dismissed. In exceptional cases , the appointing authority may, however, decide to extend the probationary period for a further period of three months at most before reaching a final decision . An official whose appointment is terminated shall receive compensation equal to two month's basic salary, except where he is on secondment or leave from the civil service to which he belongs and is entitled to resume his duties with the latter forthwith . An official on secondment is one who in the interests of the service has been directed by his institution to serve temporarily in a post outside that institution or at his own request who has been placed at the disposal of another of the institutions of the three European Communities . ¢ An " official on Secondment shall continue to enjoy all his rights under the conditions provided in Articles 38 and 39 and shall remain subject to all his obligations as an official of his parent institution . Article 38 , CHAPTER 2 Administrative status Article 35 Secondment in the interests of the service shall be governed by the following rules : ( a ) the decision on secondment shall be taken by the " appointing authority after hearing the official concerned ; ( b ) the duration of secondment shall be determined by the appointing authority ; ( c ) at the end of every six months, the official concerned may request that , his secondment be terminated ; ( d ) an official on secondment shall be entitled to a salary differential where , the total remuneration carried by -the post to which he is seconded is less than that carried by his grade and step in his parent institution ; he shall likewise be entitled to reimbursement of all additional expenses entailed by his secondment; ( e ) an official on secondment shall continue to pay pension contributions based on the salary for active employment carried by his grade and step in his parent institution ; Officials shall be assigned one of the following administrative statuses : ( a) Active employment (b ) Secondment ; ( c) Leave on personal grounds ; ( d) Non-active status, (e ) Leave for military service . Official Journal of the European Communities 145 4. Leave on personal grounds shall be governed by the following rules : (f) an official " on secondment shall retain his post, his right to advancement to a higher step and his eligibility for promotion ; (g ) when his secondment ends an official shall at once be reinstated in the post formerly occupied by him. - Article 39 Secondment at an official 's own request shall be governed by the following rules : (a) it shall be granted at the request of the official concerned by the appointing authority ; (b ) application for extension shall be made two months before the leave expires ; ( c) another person may be appointed to the post occupied by the official ; (d ) on the expiry of his leave an official must be reinstated in the first post corresponding to his grade which falls vacant in his category or service . If he declines the post offered to him he shall retain his right to reinstatement when the next vacancy corresponding to his grade occurs in his category 'or service ; if he declines a second time, he may be compulsorily retired after the Joint Committee has been consulted. While awaiting reinstatement, he shall remain on unpaid leave on personal grounds . ( a) the decision on secondment shall be taken by the appointing authority who shall determine its duration ; (b ) within six months of taking up his new duties an official may request that his secondment be terminated; he shall then be reinstated at once in the post formerly occupied by him ; (c) at the end of this period of six months, another person may be appointed to his post; (d) when his secondment ends an official must be reinstated in the first post corresponding to his grade which falls vacant in his category or service. If he declines the post offered to him he shall retain his right to reinstatement when the next vacancy corresponding to his grade occurs in his category or service; if he declines a second time he may be required to resign after the Joint Committee has been consulted. While awTaiting reinstatement, he shall continue to be an official on secondment but unpaid . Section 4 NON-ACTIVE STATUS Article 41 1 . An official with non-active status is one who has become supernumerary by reason of reduction in the number of posts in his institution . 2 . Reductions in the number of posts in' a particular grade shall be decided by the appropriate budgetary authority under the budgetary procedure . The appointing authority shall, after consulting the Joint Committee, decide what types of posts are to be affected by such measures . The appointing authority shall draw up a list of the officials to be affected by such measures , after consulting the Joint Committee, taking into account the officials ' ability, efficiency, conduct in the service, family circumstances and seniority. Any official occupying one of the posts referred to in the preceding subparagraph who expresses the wish to be assigned non-active status shall automatically be entered on this list. Officials whose names appear on this list shall be declared to have non-active status by decision of the appointing authority. 3 . While ,posessing this status an official shall cease to perform his duties and to enjoy his rights to remuneration or advancement to a higher step , but shall continue, for a period not exceeding five years, Section 3 LEAVE ON PERSONAL GROUNDS Article 40 1 . An official may, in exceptional circumstances and at his own request, be granted unpaid leave on personal grounds. 2. Without prejudice to the provisions of Article 15 , the duration of such leave shall not exceed one year. Leave may be extended for two further periods of one year each. 3 . During leave, an official shall not be entitled to advancement to a higher step or promotion in grade ; his membership of the social security scheme provided for in Article 72 and 73 and cover for risks under that scheme shall be suspended. 146 Official Journal of the European Communities CHAPTER 3 Reports, advancement to a higher step and promotion Article 43 to accumulate rights to retirement pension based on the salary carried by his grade and step . For a period of two years from the date of being assigned non-active status an official shall have priority for reinstatement in any post in his category or service corresponding to his grade which may fall vacant or be created, provided that he has the necessary qualifications . An official places on non-active status shall receive an allowance calculated in accordance with Annex IV. Income received by the official from any new employment during this period shall be deducted from the allowance provided for in the proceding subparagraph, if this income, and the allowance, exceeds the remuneration last received by the official in the performance of his duties . The ability, efficiency and conduct in the service of each official, with the exception of those in Grades Al and A2, shall be the subject of a periodical report made at least once every two years as provided by each institution in accordance with Article 110. The report shall be communicated to the official . He shall be entitled to make any comments thereon which he may consider relevant. Article 44 An official who has been at one step in his grade for two years shall automatically advance to the next step in that grade. Article 45 4. At the end of the period of entitlement to the allowance the official shall be required to resign . He shall, where appropriate, receive a retirement pension as provided in the pension scheme. 5 . An official who before expiry of the two-year period specified in paragraph 3 has been offered a post corresponding to his grade and has declined it without good reason may, after the Joint Committee has been consulted, be deprived of the benefit of the foregoing provisions and be required to resign. 1 . Promotion shall be by decision of the appointing authority. It shall be effected by appointment of the official to the next higher grade In the category or service to which he belongs . Promotion shall be exclusively by selection from among officials who have completed a minimum period in their grade, after consideration of the comparative merits of the officials due for promotion and of the reports on them. For officials appointed to the starting grade in their service or category, this period shall be six months from the date of their establishment ; for other officials it shall be two years . 2 . An official may be transferred from one service to another or promoted from one category to another only on the basis of a competition . Article 46 . Section 5 LEAVE FOR MILITARY SERVICE Article 42 An official who is called up for military service or for reserve training or is recalled to serve in the armed forces shall be assigned the special status of 'leave for military service'. An official who is "called up for military service shall cease to receive his remuneration but shall retain his right to advancement to a higher step and promotion under these Staff Regulations . He shall also continue to enjoy retirement pension rights in respect of his period of service in the armed forces if, after completing it, he pays up his pension contributions . An official who is called up for reserve training or recalled to serve in the armed forces shall, during the period of training or recall , continue to receive his remuneration subject to deduction of an amount equal to his service pay. An official , appointed to a higher grade shall, in his new grade, have the . seniority corresponding to the notional step equal to or next above the notio.nal step reached in his former grade, plus the amount of the two-yearly increment for that grade. For the purposes of this provision, each grade shall be divided into notional steps corresponding to months of service and notional emoluments rising by one twenty-fourth of the two-yearly increment for that grade throughout the span of the actual steps. An official appointed to a higher grade shall in no case receive a basic salary lower than that which he would have received in his former grade. Official Journal of the European Communities 147 An official appointed to a higher grade shall be classified not lower than the initial step for that grade. Reasoned decisions requiring officials to resign shall be taken by the appointing authority after consulting the Joint Committee and hearing the official concerned. CHAPTER 4 Termination of service Article 47 Services shall be terminated by: ( a ) resignation; (b) compulsory resignation; (c) retirement in the interests of the service ; (d) dismissal for incompetence; S e c t I o n 3 RETIREMENT IN THE INTERESTS OF THE SERVICE Article 50 An official holding a post in Grades A1 or A2 may be retired in the interests of the service by decision of the appointing authority. Such retirement shall not constitute a disciplinary measure. An official thus retired who is not assigned to another post in his category or service corresponding to his grade shall receive an allowance calculated in accordance with Annex IV. Income received by the official from any new employment during this period shall be deducted from the allowance provided for in the preceding subparagraph, if that income and the allowance together exceed the total remuneration last received by the official in the performance of his duties. "When the official's entitlement to the allowance ceases, he shall be entitled, provided he has attained the age of fifty-five years, to receive payment of pension under Article 9 of Annex VIII . ( e ) removal from post; (f) retirement ; or (g) death. Section 1 RESIGNATION Article 48 An official wishing to resign shall state unequivocally in writing his intention to leave the service of the institution definitively. The appointing authority shall give its decision confirming the definitive resignation within one month of receiving the letter of resignation . Resignation shall take effect on the date specified by the appointing authority; that date shall not be more than three months after the date proposed by the official in his letter of resignation in the case of officials in Category A and in the Language Service, and not more than one month in the case of officials in the other categories . Section 4 DISMISSAL FOR INCOMPETENCE Article 51 Section 2 COMPULSORY RESIGNATION 1 . An official who proves incompetent in the performance of his duties may be dismissed . The appointing authority may, howeyer, offer to classify the official in a lower grade. 2. Any proposal for the dismissal of an official shall set out the reasons on which it is based and shall be communicated to the official concerned. He shall be entitled to make any comments thereon which he considers relevant. The appointing authority shall take a reasoned decision, after complying with the procedure laid down in Annex IX. Article 49 An official may be required to resign only where he ceases to fulfil the conditions laid down in Article 28 (a), or in the cases provided for in Articles 13 , 39, 40 and 41 (4) and (5 ). 148 Official Journal of the European Communities Section 5 Section 6 RETIREMENT Article 52 HONORARY RANK Article 54 Without prejudice to the provisions of Article 50, an official shall be retired on reaching the age of sixty-five years . On termination of service an official may be given an honorary rank in either his career bracket or the next higher bracket, by decision of the appointing authority.Article 53 An official to whom the Invalidity Committee finds that the provisions of Article 78 apply shall cease to perform his duties and shall be retired. * No pecuniary benefits shall attach to such honorary rank. TITLE IV WORKING CONDITIONS OF OFFICIALS compensatory leave during the month following that in which the overtime was worked. CHAPTER 1 Hours of work Article 55 CHAPTER 2 Leave Article 57 Officials in active employment shall at all times be at the disposal of their institution . However, the normal working week shall not exceed fortyrfive hours, the hours of the working day to be determined by the appointing authority. Within the same limits the appointing authority may, after consulting the Staff Committee, determine the hours to be worked by certain groups of officials engaged on particular duties . Officials shall be entitled to annual leave of not less than twenty-four working days nor more than thirty working days per calendar year, in accordance with rules to be laid down by common accord of the institutions of the Communities, after consulting the Staff Regulations Committee . Apart from this annual leave an official, on application may, exceptionally be granted special leave. The rules relating to ' granting such leave are laid down in Annex V. Article 56 Article 58 Pregnant women shall , in addition to the leave provided for in Article 57, be entitled, on production of a medical certificate to maternity leave starting six weeks before the probable date of confinement shown in the certificate and ending six weeks after the date of confinement ; such leave shall in no case be for less than twelve weeks . An official may not be required to work overtime except in cases of urgency or exceptional pressure of work; night work, and all work on Sundays or public holidays, may be authorised only in accordance with the procedure laid down by the appointing authority. In no case may an official be asked to do more than forty hours per month of actual overtime or 150 hours per six calendar months . Overtime worked by officials in Categories A and B and in the Language Service shall carry no right to compensation or remuneration . As provided in Annex VI, overtime worked by officials in Categories C and D shall entitle them either to compensatory leave or to remuneration where requirements of the service do not allow Article 59 1 . An official who provides evidence of incapacity to perform his duties because of sickness or accident shall automatically be entitled to sick leave. Official Journal of the European Communities 149 Article 60The official concerned shall notify his institution of his incapacity, and at the same time state his present address . He shall produce a medical certificate if he is absent for more than three days . He shall be liable to medical examination arranged by the institution . The appointing authority may refer to the Invalidity Committee the case of any official whose sick leave totals more than twelve months in any period of three years . 2 . An official may be required to take leave after examination by the institution's medical officer if his state of health so requires or if a member of his household is suffering from a contagious disease. Except in case of sickness or accident, an official may not be absent without prior permission from his immediate superior. Without prejudice to any disciplinary measures that may apply, any un ­ authorised absence which is duly established shall be deducted from the annual leave of the official concerned. If he has used up his annual leave, he shall forfeit his remuneration for an equivalent period . If an official wishes to spend sick leave elsewhere than at the place where he is employed he shall obtain prior permission from the appointing authority. CHAPTER 3 Public holidays 3 . Cases in dispute shall be referred to the Invalidity Committee for an opinion . 4. Officials shall undergo a medical check-up every year which shall be carried out either by the institution's medical officer or by a medical practitioner chosen by them. In the latter case, the practitioner's fees shall be payable by the institution, up to a maximum fixed annually by the appointing authority after consulting the Staff Regulations Committee. Article 61 A list of public holidays shall be drawn up by agreement between the institutions of the Communities after consulting the Staff Regulations Committee . TITLE V EMOLUMENTS AND SOCIAL SECURITY FOR OFFICIALS Article 63CHAPTER 1 Remuneration and expenses Section 1 REMUNERATION An official 's remuneration shall be expressed in the currency of the country where the Community which he serves has its provisional seat. It shall be paid in the currency of the Country in which the official performs his duties . Article 62 Remuneration paid in a currency other than that of the country where the Community which he serves has its provisional seat shall be calculated on the basis of the values accepted by the International Monetary Fund and in force on 7 September 1960 . Article 64 In accordance with Annex VII and save as otherwise expressly provided, an official who is duly appointed shall be entitled to the remuneration carried by his grade and step . An official may not waive his entitlement to remuneration . Remuneration shall comprise basic salary, family allowances and other allowances . An official 's remuneration expressed in the currency of the country where the Community which he serves has its provisional seat shall , after the compulsory deductions set out in these Staff Regulations or in any implementing regulations have been made, be weighted at a rate above, below or equal to 100% , 150 Official Journal of the European Communities depending on living conditions in the various places of employment. These weightings shall be adopted by common accord of the Councils, acting by a qualified majority on proposals from the Commissions as provided in the first indent of the second subparagraph, Articles 148 (2) of the Treaty establishing the European Economic Community and 118 (2 ) of the Treaty, establishing the European Atomic Energy Community. The weighting applicable to the remuneration of officials employed at the provisional seats of the Communities shall be equal to 100% as at 1 January 1962. During this review the Councils shall consider whether, as part of economic and social policy of the Communities, remuneration should be adjusted. Particular account shall be taken of any increases in salaries in the public service and the needs of recruitment. 2 . In the event of a substantial change in the cost of living, the Councils shall decide what adjustments shall be made to the weightings, and if appropriate to apply them retrospectively. 3 . For the purposes of this Article, the Councils shall act by a qualified majority on proposals from the Commissions as provided in the first indent of the second subparagraph of Articles 148 (2) of the Treaty establishing the European Economic Community and 118 (2 ) of the Treaty establishing the European Atomic Energy Community. Article 65 1 . The Councils shall each year review the remuneration of the officials and other servants of the Communities . This review shall take place in September in the light of a joint report by the Commissions based on a joint index prepared by the Statistical Office of the European Communities in agreement with the national statistical offices of the Member States ; the index shall reflect the situation as at 1 July in each of the countries of the Communities . Article 66 Basic monthly salaries are determined for each grade and step as provided in the following table : Grades Steps 1 2 3 4 5 6  7 8 A 1 J 46 350 49 050 · 51750 54 450 57 150 59 850 _ · A 2 41 000 43 450 45 900 48 350 50 800 ' 53 250   A3 L/A 3 35 600 37 700 39 800 41 900 44 000 46 100 48 200 50 300 A 4 L/A 4 30 500 32 100 33 700 35 300 36 900 38 500 40 100 41 700 A 5 L/A 5 25 200 26 650 28 100 ¢ 29 550 31000 32 450 33 900 35 350 A 6 L/A 6 21 550 22 750 23 950 25 150 26 350 27 550 28 750 29 950 A 7 L/A 7 18 000 19 050 ¢ 20 100 21 150 22 200 23 250   A 8 L/A 8 15 650 16 500       B 1 21 600 22 800 24 000 25 200 26 400 27 600 28 800 30 000 B 2 18 150 19 150 20 150 21 150 22 150 23 150 24150 25 150 B 3 14 800 15 650 16 500 17 350 18 200 19 050 19 900 20 750 B 4 12 300 13 000 13 700 14 400 15 100 15 800 16 500 17 200 B 5 10 550 11 100 11650 12 200 " " CI 12 300 13 000 13 700 14 400 15 100 15 800 16 500 17 200 C 2 10 600 11 150 H'700 12 250 12 800 13 350 13 900 14 450 C 3 9 050 9 550 10 050 10 550 11050 11550 12 050 12 550 C 4 7 900 8 350 8 800 9 250 9 700 10 150 10 600 11050 C 5 6 900 7 300 7700 8 100 D 1 8 900 9 400 9 900 10 400 ¢ 10 900 1.1400 . 11 900 12 400 D 2 7 600 8Ã 50 S 500 8 950 9 400 9 850 10 300 10 750 D 3 6 650 7 050 ' 7 450 7 850 8 250 8 650 9 050 9 450 D 4 5 850 6 200 6 550 6 900  Official Journal of the European Communities 151 Article 67 CHAPTER 2 Social security benefits Article 72 1 . Family allowances shall comprise : (a) head of household allowance equal to 5% of the basic salary or Bfrs 625 per month, whichever is the greatest; (b ) dependent child allowance of Bfrs 1000 per child per month; (c) education allowance. 2. Officials in receipt of family allowances specified in paragraph 1 shall declare allowances of a similar nature which they receive from other sources ; such latter allowances shall be deducted from those paid under Articles 1 and 2 of Annex VII . 1 . An official, his spouse, dependant children and other dependants within the meaning of Article 2 of Annex VII, are insured against sickness up to 80% of the expenditure incurred and as provided in rules drawn up by agreement between the Institutions of the Communities . One-third of the contribution required to meet such insurance shall be charged to the official but so that the amount charged to him shall not exceed 2% of his basic salary. 2 . An official who has remained in the service of the Communities until the age of sixty years or who is in receipt of an invalidity pension shall be entitled to the benefits provided for in the preceding paragraph after he has left the service. The amount of contribution shall be calculated by reference to the amount of pension . Those benefits shall also apply to the recipient of a survivor's pension following the death of an official who was in active employment or who remained in the service of the Communities until the age of sixty years, or the death of a person in receipt of an invalidity pension . The amount of contribution shall be calculated by reference to the amount of his pension . Article 68 Family allowances shall continue to be payable in full where the official is in receipt of the allowances under Articles 41 or 50 . Article 69 The expatriation allowance shall be equal to 16% of the basic salary. Article 70 In the event of an official's death, the surviving spouse or dependent children shall receive the deceased's full remuneration until the end of the third month after the month in which the death occurred . Such remuneration may be granted to the husband of a female official where Article 23 of Annex VIII applies . 3 . Where the total expenditure not reimbursed for any period of twelve months exceeds half the official's basic monthly salary or pension special reimbursement shall be allowed by the appointing authority, account being taken of the family circumstances of the person concerned, in manner provided in the rules referred to in paragraph 1 . 4. Persons entitled to the foregoing benefits shall declare the amount of any expenditure reimbursed from other sources. Where the total which he would receive by way of reimbursement exceeds the expenditure actually incurred, the difference shall be deducted from the amount to be reimbursed under the preceding paragraphs .Section 2 EXPENSES Article 73 Article 71 1 . An official is , from the date of his entry into the service, insured against the risk of occupational disease or accidents in the manner provided for in rules drawn up by common agreement of the Institutions of the Communities after consulting the Staff Regulations Committee. He shall contribute to the cost of insuring against non-occupational risks up to 0-1% of his basic salary . An official shall be entitled, as provided in Annex VII, to reimbursement of expenses incurred by him on taking up appointment, transfer, or leaving the service, and also to expenses incurred by him in the course of or in connection with the performance of his duties . 152 Official Journal of the European Communities Article 74Such rules shall specify which risks are not covered . 2 . The benefits payable shall be as follows : (a) In the event of death : On the birth of a child the official shall receive a grant of Bfrs 5500. This grant shall also be payable in the event of a termination of pregnancy after not less than seven months . Where both parents are employed in institutions of the three European Communities , the grant shall be paid to the head of household only . Article 75 In the event of an official 's death, the institution shall bear the costs involved in transporting the body to the official 's place of origin . Article 76 Gifts, loans or advances may be made to officials , former officials or where an official has died, to those entitled under him who are in a particularly difficult position as a result of serious or protracted illness or by reason of family circumstances . CHAPTER 3 Pensions Article 77 Payment to the persons listed below of a lump sum equal to five times the deceased's annual basic salary calculated by reference to the amounts of salary received during the twelve months before the accident :  to the deceased official 's spouse and children in accordance with the law of succession governing the official's estate ; the amount payable to the spouse shall not, however, be less than 25% of the lump sum;  where there are no persons of the category above, to the other descendants in accordance with the law of . succession governing the official's estate ;  where there are no persons of either of the two categories above, to the relatives in the ascending line in accordance with the law of succession governing the official's estate ;  where there are no persons of any of the 1 ¢ three categories above, to the institution . (b ) In the event of total permanent invalidity : Payment to the official of a lump sum equal to eight times his annual basic salary calculated on the basis of the amounts of salary received during the twelve months before the accident. ( c) In the event of partial permanent invalidity : Payment to the official of a proportion of the sum provided for in subparagraph (b ), calculated by reference to the scale laid down in the rules referred to in paragraph 1 . As provided in these rules an annuity may be substituted for the payments provided for above . The benefits listed above may be paid in addition to the benefits provided for in Chapter 3 . 3 . The following shall also be covered in the manner provided for in the rules referred to in paragraph . 1 : medical, pharmaceutical, hospital , surgical, prosthesis, radiography, massage, ortho ­ paedic, clinical and transport expenses and any other similar expenditure incurred as a result of the accident or occupational disease . Reimbursement shall, however, only be made where the amount paid to the officials under Article 72 does not fully cover the expenditure incurred. An official who has completed at least ten year's service shall be entitled to a retirement pension . He shall , however, be entitled to such pension, irrespective of length of service, if he is over sixty years , if it has not been possible to reinstate him during a period of ,non-active status or in the event of retirement in the interests of the service . The maximum retirement pension shall be 60% of the average final salary received by the official . It shall be payable to an official who has completed thirty-three years service reckoned in accordance with Article 3 of Annex VIII . Where the number of years of service is less than 33 , the above maximum shall be reduced proportionately. The average final salary received by an official is defined as being equal to the average basic annual salary at his grade and step for the last three years before leaving the service. The amount of the retirement pension must not be less than 4% of the minimum subsistence figure per year of service . The pensionable age shall be sixty years . Official Journal of the European Communities 153 Article 78 Article 82 1 . The pensions provided for above shall be calculated by reference to salary scales in force on the first day of the month in which entitlement commences . They shall be weighted in the manner provided in Article 64 and Article 65 (2) for the country of the Communities where the person entitled to the pension declares his home to be. Payment of such pensions shall be effected in accordance with the terms contained in Article 63 in respect of payment of remunerations . An official shall be entitled, in the manner provided in Articles 13 to 16 of Annex VIII, to an invalidity pension in the case of total permanent invalidity rendering him incapable of performing the duties corresponding to a post in his career bracket. The invalidity pension shall be 60% of the last basic salary received by the official ; it shall not be less than 120% of the minimum subsistence figure nor less than the retirement pension to which the official was entitled at the date of entitlement to disability pension . In the case of invalidity brought about deliberately by the official, the appointing authority may decide that he should receive only a retirement pension . Article 79 2 . Should the Councils in accordance with Article 65 ( 1 ) decide to increase remunerations, they shall, acting in accordance with the procedure set out in Article 65 (3 ), at the same time decide on an appropriate increase in pensions . Article 83 The widow of an official or of a former official shall be entitled in the manner provided in chapter 4 of Annex VIII to a survivor's pension equal to 50% of the retirement Or disability pension which was paid to her husband, or which, irrespective of length of service, would have been payable to him if he had qualified for it at the time of his death . The amount of the survivor's pension payable to the widow of an official who has died while in one of the administrative statuses specified in Article 35 , with the exception of teave on personal grounds , shall be neither less than the minimum subsistence rate nor less than 30% of the last basic salary received by the official . 1 . Benefits paid under this pension scheme shall be charged to the budget of the Communities . Member States shall jointly guarantee payment of such benefits in accordance with the scale laid down for financing such expenditure . 2 . Officials shall contribute one third of the cost of this pension scheme. The contribution shall be 6% of the official's basic salary, the weightings provided for in Article 64 not being taken into account. It shall be deducted monthly from the salary of officials . Article 80 Where an official or the person entitled to a retirement or invalidity pension dies leaving no spouse entitled to a survivor's pension, the dependent children within the meaning of Article 2 of Annex VII shall be encicled to an orphan's pension in accordance with Article 21 of Annex VIII . The same pension entitlement shall apply to children who fulfill the above conditions in the event of the death or remarriage of the recipient of a survivor's pension . 3 . The procedure for calculation of the pensions of officials who have spent part of their service with the European Coal and Steel Community or who belong to the institutions or organs common to the Communities, and the apportionment of the cost of such award between the European Coal and Steel Community pension fund and the budgets of the European Economic Community and the European Atomic Energy Community shall be settled by a Regulation made by agreement between the Councils and of the Committee of Presidents of the European Coal and Steel Community, after consulting the Staff Regulations Committee. Article 81 A person entitled to a retirement pension payable at the age of sixty years or later, or of a disability pension shall be entitled, to a dependent child allowance for each dependent child, within the meaning of Article 2 of Annex VII. The recipient of a survivor's pension shall be entitled, in respect of each child recognised as a dependent, to thrice the amount of the dependent child allowance . 4. Should an actuarial assessment of the pension scheme, carried out by one or more qualified experts at the request of the Councils ,* show the contributions of officials to be insufficient to finance one third of the benefits payable under the pension scheme, the 154 Official Journal of the European Communities budgetary authorities shall, in accordance with the budgetary procedure and after receiving an opinion from the Staff Regulations Committee provided for in Article 10 determine what changes are to be made in the rates of contributions or to the retirement age . CHAPTER 4 Recovery of overpayments Article 85 Any sum overpaid may be recovered if the recipient was aware that there was no due reason for the payment or if the fact of the overpayment was patently such that he could not have been unaware of it. Article 84 Detailed rules governing the foregoing pension scheme are contained in Annex VIII . TITLE VI DISCIPLINARY MEASURES Article 86 The official concerned shall be heard before such action is taken . Other measures shall be ordered by the' appointing authority after the disciplinary procedure provided in Annex IX has been completed . This procedure shall be initiated by the appointing authority after hearing the official concerned. 1 . Any failure by an official or former official to comply with his obligations under these Staff Regulations, whether intentionally or through negligence on his part, shall make him liable to disciplinary action. 2 . Disciplinary measures shall take one of the following forms : Article 88 (a ) written warning; . (b ) reprimand; (c) deferment of advancement to a higher step ; (d) relegation in step ; (e ) downgrading (f) removal from post and, where appropriate, reduction or withdrawal of entitlement to retirement pension ; (g) where the official has left the service, withdrawal in whole or part either temporarily or permanently,' of entitlement to retirement pension ; this provision shall not apply so as to affect those under him. Where an allegation of serious misconduct is made against an official by the appointing authority, whether this amounts to failure to carry out his official duties or to a breach of law, the authority may order that he be suspended forthwith . The decision that an official be suspended shall specify whether he is to continue to receive his remuneration during the period of suspension or what part thereof is to be withheld; the part withheld shall not be more than half the official 's basic salary. A final decision shall be taken within four months from the date when the decision that an official be suspended came into force. Where no decision has been taken at the end of four months, the official shall again receive his full remuneration . Where no disciplinary action has been taken in respect of an official other than a written warning, a reprimand or deferment of advancement to a higher step has been ordered, or if no final decision has been taken within the period specified in the preceding paragraph, the official concerned shall be entitled to reimbursement of the amount of remuneration withheld . Where, however, the official is prosecuted for those same acts, a final decision shall be taken only after a 3 .  A single offence shall not give rise to more than one disciplinary measure. Article 87 The appointing authority shall have the right to issue a written warning or a reprimand without consulting the Disciplinary Board, on a proposal from the official 's immediate superior or on its own initiative . Official Journal of the European Communities 155 final verdict has been reached by the court hearing the case. Article 89 measure, submit a request for the deletion from his personal file of all reference to such measure . The appointing authority shall, after consulting the Disciplinary Board in cases where the Board has taken part in the disciplinary procedure, decide whether to grant the official 's request; if it decides to do so , the file as constituted following such deletion, shall be communicated to him. An official against whom a disciplinary measure other than removal from post has been ordered may, after three years in the case of a warning or a reprimand or after six years in the case of any other TITLE VII APPEALS Article 90 Any official may submit a request or a complaint to the appointing authority in his institution . The request or complaint shall be submitted through the official 's immediate superior, except where it concerns that person in which case it may be submitted directly to the authority next above . " Regulations, the Court of Justice shall have unlimited jurisdiction . 2. Appeals under this Article shall be lodged within three months . If the measure is of a general nature the period shall begin on the date of publication thereof by the competent authority of the institution, and if the measure affects a specified person, the period shall begin on the date of notification of the decision to that person . "Where the competent authority takes no decision in respect of a request or a complaint from a person covered by these Staff Regulations within two months from the date on which it was lodged, this shall be deemed to constitute an implied decision rejecting it ; an appeal against such decision shall be lodged within a further two months . 3 . Appeals shall be investigated and heard as provided in rules of procedure laid down by the Court of the European Communities . Article 91 1 . Any dispute between one of the Communities and a person covered by these Staff Regulations regarding the legality of an act complained of by such person shall be submitted to the Court of Justice of the European Communities . In the cases mentioned in these Staff Regulations and in disputes of a financial character between one of the Communities and a person covered by these Staff TITLE VIII SPECIAL PROVISIONS APPLICABLE TO OFFICIALS IN THE SCIENTIFIC OR TECHNI ­ CAL SERVICES OF THE JOINT NUCLEAR RESEARCH CENTRE OF THE EUROPEAN ATOMIC ENERGY COMMUNITY Article 92 Article 93 This Title lays down the special provisions applicable to officials of the European Atomic Energy Community who occupy posts in the field of nuclear science calling for scientific or technical qualifications and who are paid from appropriations in the research and investment budget. A table showing basic posts and corresponding career brackets for officials in the scientific and technical services covered by the preceding paragraph is given in Annex I B. The Commission of the European Atomic Energy Community may decide to grant officials covered by Article 92 who belong to Grade A1 or A2 and possess very high scientific or technical qualifications pecuniary advantages exceeding by not more than 25% those set out in Title V, excluding fixed allowances and expenses . The maximum number of officials to be granted such advantages shall be fixed by the Council of' the European Atomic Energy Community, acting on a 156 Official Journal of the European Communities Article 97proposal from the Commission of the European Atomic Energy Community. Article 94 By way of derogation from Article 44, an official covered by Article 92 shall , after each period of two years, receive an increase in basic salary equal to one half of the increment provided for in the scale shown in Article 66. The appointing authority may also, at its discretion, award an official covered by Article 92 an increase in basic salary equal to not more than three half-increments in step in respect of each period of two years . Such increases shall not give an official a basic salary higher than that for the highest step in his grade. The total number of half-increments in step awarded under the above discretionary provision to officials in any one grade shall not exceed the number of half-increments in step permissible under the first paragraph. The following provisions shall apply in addition to those of the second paragraph of Article 17 and Article 18 to officials covered by Article 92 . The publication by an official , whether in written form or otherwise of any matter dealing with the work of the European Atomic Energy Community shall be subject to the permission of and the conditions laid down by the appointing authority. The Community shall have the right to acquire compulsorily the copyrights in such publication . Any invention or discovery made by an official in the course of or in connection with the performance of his duties shall be the undisputed property of the European Atomic Energy Community . The institution may, at its own expense and on behalf of the Community, apply for and obtain patents therefore in all countries . Any invention or discovery relating to the work of the European Atomic Energy Community and made by an official during the year following the expiration of his term of duty shall , unless proved otherwise, be deemed to have beien made in the course of or in connection with the performance of his duties . Where inventions are the subject of patents the name of the inventor or inventors shall be stated . The institution may in appropriate cases award a bonus, the amount of which shall be determined by the institution, to an official who is the author of a patented invention . Article 98 Further to Article 34, any official covered by Article 92 may on completion of his period of probation have his original' classification changed . Article 45 (2 ) shall not apply to officials covered by Article 92 . So that the appointing authority may promote the most deserving of the officials covered by Article 92, exceptions not exceeding one year may in properly circumstantiated exceptional cases , be made as regards the length of service laid down in the second subparagraph of Article 45 ( 1 ). An official shall not benefit from the provisions of this paragraph more than once in any period of five years .Article 95 Article 99 For a period of three years from the date of entry into force of these Staff Regulations and by way of derogation from Articles 31 and 32, officials covered by Article 92 may be appointed to a grade above the starting grade for the post for which they are recruited and may be classified, as regards not more than half of the posts to be filled, to a step other than those mentioned in Article 32 . At the end of this period the Council of the European Atomic Energy Community shall , on a proposal from the Commission of the European Atomic Energy Community, lay down the definitive provisions to govern the recruitment of such persons . The appointing authority may award officials covered by Article 92 a bonus for exceptional service ; this shall not, exceed three times the amount of the basic monthly salary for any one year save where derogation is made by the Council of the European Atomic Energy Community on a proposal from the Commission of the European Atomic Energy Community. Aggregate bonus awards for exceptional service shall not exceed 3% of the total basic salaries payable annually to all the scientific and. technical staff covered by Article 92. The Commission of the European Atomic Energy Community shall each year decide on the amount of the bonus and the persons to whom it shall be awarded and shall present a report to the Council of the European Atomic Energy Community on the Article 96 By way of derogation from Ar.ticle 34 ( 1 ), the probationary period may last from three to " six months for officials covered by Article 92 who belong to Category C or D. ' Official Journal of the European Communities 157 such special allowances and the persons who shall receive them. number and amount of the bonuses awarded, giving a breakdown by grade and service and the main reasons for the awards. Article 101 Article 100 By way of derogation from the second paragraph of Article 56, and in exceptional cases only, overtime worked by certain of the officials covered by Article 92 who belong to Category B may entitle them to compensation or remuneration as provided in Annex VI. The appointing authority shall designate the posts the holders of which shall be entitled to benefit from the provisions of this Article . Special allowances may be granted to certain of the officials covered by Article 92 to compensate for particularly arduous working conditions . The Council of the European Atomic Energy Community shall, on a proposal from the Commission of the European Atomic Energy Community, determine the rates and conditions of TITLE IX TRANSITIONAL AND FINAL PROVISIONS CHAPTER 1 Transitional provisions Article 102 Establishment Board consisting of servants of the institution employed in a supervisory capacity^ who shall be appointed thereto by the appointing authority. This Board shall advise the appointing authority as to the suitability for the duties of their posts of those servants of the institution who are eligible for establishment under the above provisions, with the exception of those in Grade A 1 or A 2; this shall be done on the basis of a report, on the official's ability, efficiency and conduct in the service, prepared by his superiors . 2 . The contract of any such servant on whom the Establishment Board reports unfavourably shall be terminated. The appointing authority may, however, offer such person establishment in a lower grade and at a lower step in the scale of remuneration laid down by these Staff Regulations than those attained whether expressly or impliedly accorded him previously. A servant whose contract is terminated shall receive compensation as provided for in the last subparagraph of Article 34 (2). 3 . Any servant of the Communities employed as such when these Staff Regulations enter into force, who has not been expressly or impliedly assigned a grade and step before these Staff Regulations are applied to him, shall be assigned such grade and step within one year of the date on which these Staff Regulations enter into force by the appointing authority which may, where appropriate, derogate - from Article 32. 4. By way of derogation from paragraph 1 , ( a) an official whose post comes under Category D in the table shown in Annex I shall be classified in the grade for his post and at the step within 1 . A servant of the Communities who is occupying a permanent post in one of the institutions of the Communities when these Staff Regulations enter into force may, by decision of the appointing authority, be established in the grade and at the step and in the scale of remuneration laid down by these Staff Regulations corresponding to the grade and step expressly or impliedly accorded to him before these Staff Regulations were applied to him, subject to any decisions which may be taken by agreement between the Councils of the European Economic Community and the European Atomic Energy Community for standardising practice in regard to career brackets and the criteria to be used in grading, provided that :  as regards every such servant, he satisfies the requirements of Article 28 (a), ( b ), ( c), (e) and (f)  as regards every such servant, save those in Grade A 1 and A 2 : (a) he has been in the service of one of the institutions of the Communities for more than six months when these Staff Regulations enter into force ; a servant of the Communities who does not satisfy this requirement may be appointed for a probationary period and be established as an official as provided in Article 34 ; (b ) have not been the subject of any unfavourable report by the Establishment Board provided for in the following subparagraph. Upon the entry into force of these Staff Regulations there shall be set up in each institution an 158 Official Journal of the European Communities 2. This allowance, calculated monthly, shall be equal to the difference between :  the total obtained, after deduction of staff contribution to the pension scheme, by combining the basic salary. the local allowance and the separation allowance to which the official would have been entitled under the former scale of remuneration, in respect of the first month during which these Staff regulations are applied, with that grade for which the basic salary, less Community tax and the official 's contribution to the pension scheme, is equal to, or else directly below, the sum of the basic salary plus local allowance, less contribution, to the temporary joint provident scheme of the institutions of the Communities, which he was receiving when these Staff Regulations entered into force ; (b) an official in the Language Service shall be classified in the grade for his post and, at the step within that grade directly above the step at which he would have been classified in accordance with paragraph 1 . 5 . The provisions of Chapter 1 of Title VIII of the Staff Regulations of Officials of the European Coal and Steel Community shall apply to a servant who, before these Staff Regulations entered into force was an established official of the European Coal and Steel Community and has been granted leave on personal grounds in one of the institutions of that Community ­ in order to enter the service of an institution of the European Economic Community or of the European Atomic Energy Community, in respect of the grade and step in which he is established in accordance with paragraphs 1 to 4 above, provided this does not confer on him advantages greater than those he would have enjoyed if he had been established in the same grade under the Staff Regulations of Officials of the European Coal and Steel Community. the head of household allowance and the dependent child allowance which the official would have received under the former scale of remuneration in respect of the first month during which these Staff Regulations are in force if at that time his circumstances as to dependants had been the same as during the month in question; and the total obtained, after deduction of Community tax and pension contribution, by combining the basic salary, the head of household allowance, the dependent child allowance, and the expatriation allowance payable to the official for the month in question under these Staff Regulations ; when calculating the compensatory allowance for officials covered by Article 106, no account shall be taken of the separation allowance. 3 . The compensatory allowance shall cease not later than six years after these Staff Regulations are applied. Article 103 An official shall retain the seniority accrued since he entered the service of the Communities . He shall also retain, in the grade and at the step assigned to him, the seniority accrued in the grade and at the step expressly or impliedly accorded to him before these Staff Regulations were applied to him. Article 104 Article 106 Application of these Staff Regulations to an official pursuant to these transitional provisions, an official shall entail that he renounce the terms of his existing contract. Such renunciation shall be made in writing. No official shall be penalised as a result of such renunciation as regards reimbursement to him of past or current expenses . Any official in receipt of a separation allowance \ before these Staff Regulations were applied who does not qualify for an expatriation allowance under Article 4 of Annex VII shall be allowed the same .- amount as that which he would have received by way of separation allowance under the scale of remuneration existing before these Staff Regulations entered into force. Such amount shall not in future be varied for any reason whatever, save where the official qualifies for an expatriation allowance by satisfying the requirements therefore. Article 105 1 . An official whose net remuneration is reduced by reason of the application of these Staff Regulations shall receive a compensatory allowance. Official Journal of the European Communities 159 Article 107 6 . An official to whom the provisions of the preceding paragraphs apply shall , if affected by either of the measures in Articles 41 and 40 be credited upon starting to draw retirement pension with a proportion of the number of years of pensionable service with which he would have been credited if he had attained the age of sixty-five years . That proportion shall be equal to the ratio between the number of years of pensionable service reckoned in calculating his pension rights and the number of years of pensionable service which he could have earned up to the age of sixty-five years . Article 108 For one year from the date of entry into force of these Staff Regulations , vacancies or newly created posts may be filled by the promotion of officials who do not meet the requirements laid down in Article 45 . The foregoing provisions shall not be applied to any one official more than once during that period. Article 109 1 . An official to whom these Staff Regulations have been applied in accordance with these transitional provisions and who furnishes evidence of having been obliged by reason of his entering the service of one of the Communities to forfeit in whole or in part the pension rights which have accrued to him in his country of origin and of being unable to obtain the actuarial equivalent of such rights shall be credited, for the purposes of his retirement pension in the Communities and without payment of arrears of contributions, with annual contributions, with annual contributions corresponding to the number of years of pensionable service accrued in his country of origin . 2 . The number of years of pensionable service thus credited shall be determined by the appointing authority of the institution to which the official belongs after receiving the opinion of the Staff Regulations Committee provided for in Article 10 . It shall not exceed :  the number of years of actual service which it will be possible for the official to complete up to the age of sixty-five years .  half the number of years of service which upon his attaining the age of sixty-five years would be required for him to complete thirty-three years of pensionable service. 3 . An official to whom the foregoing provisions apply shall pay to the community which he serves a proportion of the sums paid to him in settlement of his pension rights in his country of origin which do not correspond to the actuarial equivalent of those rights ; that proportion should be equal to the ratio between the number of years pensionable service with which he is credited by the Community and the number of years of pensionable service forfeited by him in his country of origin. 4 . Save in the event of death or where Article 41 and 50 is applied, an official who leaves before the age of sixty-five years shall not be so credited . 5 . On the death of an official to whom the provisions of the preceding paragraphs apply, the total number of years of pensionable service with which he would have been credited if he had attained the age of sixty-five years shall be credited forthwith to those entitled under him for purposes of calculation of their pension rights . For six months from the date of entry into force of these Staff Regulations, the functions of the Staff Committee shall be performed by the Interim Staff Committee elected by servants of the Communities employed prior to the entry of these Staff Regulations . The functions of the Staff Regulations Committee shall be during that period by an Interim Staff Regulations Committee consisting of one representative appointed by the Interim Staff Committee of each institution and one representative appointed by each institution . CHAPTER 2 Final provisions Article 110 The general provisions for giving effect to these Staff Regulations shall be adopted by each institutionj after consulting its Staff Committee and the Staff Regulations Committee provided for in Article 10 . All such general provisions all rules adopted by agreement between the institutions shall be brought to the attention of the staff. 160 Official Journal of the European Communities ANNEX I A. Types of post and corresponding career brackets in each category and in the Language Service as provided for in Article 5 (4) of the Staff Regulations B. Basic posts and corresponding career brackets of officials in. the scientific and technical services of the Joint Nuclear Research Centre of the European Atomic Energy Community, as provided for in Article 92 of the Staff Regulations ,A. TYPES OF POST AND CORRESPONDING CAREER BRACKETS IN EACH CATEGORY AND IN THE LANGUAGE SERVICES AS PROVIDED FOR IN ARTICLE 5 (4) OF THE STAFF REGULATIONS Category A Category D D 1 Head of UnitA 1 Director-General A 2 Director A 3 Head of Division D 2 D 3 D 4 Skilled Employee Skilled Worker Unskilled Employee Unskilled WorkerPrincipal Administrator A 4 A 5 A 6 A 7 Administrator Language Service A 8 Assistant Administrator L/A 3 Category B L/A 4 Head of Translation Division Head of Interpretation Division Head of Translation Division Head of Interpretation Division Head of Interpretation or Translation Section Reviser1 B 1 Principal Administrative Assistant B 2 1 r Senior Administrative Assistant B 3 J B 4 ] f Administrative Assistant B 5 L/A 4 L/A 5 L/A 5 L/A 6 L/A 7 L/A 8 Translator Interpreter Category C Assistant Translator Assistant InterpreterExecutive Secretary Principal Secretary Principal clerical officer C 1 C 2 C 3 C 4 C 5 Secretary/Shorthand-typist Clerical Officer . Typist Clerical Assistant 1 As applied to the interpretation service, this career bracket covers duties which involve qualifications and responsibilities similar to those of a reviser in the translation service. Official Journal of the European Communities 161 B. BASIC POSTS AND CORRESPONDING CAREER BRACKETS OF OFFICIALS IN THE SCIENTIFIC AND TECHNICAL SERVICES OF THE JOINT NUCLEAR RESEARCH CENTRE OF THE EUROPEAN ATOMIC ENERGY COMMUNITY, AS PROVIDED FOR IN ARTICLE 92 OF THE STAFF REGULATIONS Category A Category C ( a ) Office staffAdministrative and advisory staff A 1 Director General C 1 A 2 Director C 2 ¢ Draughtsman C 3A 3 Head of Division A 4 Principal Scientific or C 4 Technical Officer (b) Workshop staff A 5 C 1 Master Craftsman A 6 Scientific or C 2 A 7 Technical Officer C 3  Craftsman A 8 C 4 C 5 J ( c ) Laboratory staff Category B ( a ) Design Office Staff Chief Laboratory Attendant ® 1 I Draughtsman  g 2 I Section leader C 1 C 2 " C 3 C 4 C 5 ¢ Laboratory Attendant B 2 B 3 Designer C 3 Laboratory Technician (By way of derogation from Article 62 of the Staff Regulations , the scale of remuneration for Laboratory Technicians appointed to Grade C 3 goes up to Step 4 only) (b ) Laboratory staff ® 1 I Chief laboratory g 2 f technician Category D ( a ) Office staff B 3 B 4 B 5 Laboratory Technician (By way of derogation from Article 62 of the Staff Regulations , Laboratory Tech ­ nicians appointed to Grade B 5 receive remuneration on the scale for Grade C 2) D 1 Senior Reprographic Operative D 2 I Reprographic Assistant D 3 J Filing Clerk ( c ) Manufacturing workshop staff B 1 1 (b) Transport and handling staff D 1 1 f ChargehandD 2 JWork superintendent Workshop supervisor Planner B 2 B 2 B 3 B 2 B 3 B 4 B 3 B 4 D 3 f LabourerD 4 J ( c) Laboratory staff D 1 ¢ Laboratory Assistant D 2 D 3 1 f Laboratory CleanerD 4 J Foreman 162 Official Journal of the European Communities ANNEX 11 Composition and procedure of the bodies provided for in Article 9 of the Staff Regulations CONTENTS Article Page Section 1 : Staff Committee 1 162 Section 2 : Joint Committee 2-3 162 Section 3 : Disciplinary Board 4-6 162 Section 4 : Invalidity Committee 7-9 163 Section 5 : Reports Committee 10-11 163 Article 3Section 1 STAFF COMMITTEE Article 1 The Joint Committee shall meet when convened by the appointing authority or at the request of the Staff . Committee. The proceedings of the Committee shall be valid only if all full members or, in their absence, their alternates are present. The chairman of the Committee shall not vote save on questions of procedure. The Committee shall deliver its opinion within the period laid down by its chairman ; this period shall not be less than ten days. The opinion shall be communicated in writing to the appointing authority and to the Staff Committee within five days of its adoption. Any member of the Committee may require that his views be recorded in the opinion . Section 3 DISCIPLINARY BOARD Article 4 The Disciplinary Board or Boards shall consist of a chairman and four members. They shall be assisted by a secretary.  The Staff Committee shall comprise the members thereof, together with their alternates, if any, elected each year by secret ballot, in accordance with rules laid down by the generai meeting of the officials of each institution. Every official of the institution shall be entitled to vote and to stand for election . Membership of the Staff Committee shall be such as to ensure the representation of all categories of officials and of all services provided for in Article 5 of the Staff Regulations and also of the servants referred to in the first paragraph of Article 7 of the Conditions of Employment of Other Servants of the Communities. Elections shall be valid only if not less than two thirds of the total number of officials and of such other servants of the institution as are entitled to vote take part. The duties undertaken by members of. the Staff Committee shall be deemed to be part of their normal service in their institution . Section 2 JOINT COMMITTEE Article 2 Article 5The Joint Committee or Committees shall consist of :  a chairman appointed each year by the appointing authority ;  members and alternates appointed at the same time in equal numbers by the appointing authority and by the Staff Committee. An alternate shall sit on the Committee only in the absence of the member. 1 . The appointing authority shall each year appoint the chairmen of the Disciplinary Boards. These chairmen shall in no circumstances also be members of the Joint Committee or of the Reports Committee. The appointing authority shall also draw up a list for each Board containing, if possible, the. names of two officials from each grade in each category. Official Journal of the European Communities 163  one appointed by common accord of the first two doctors . Article 8 Expenses incurred in connection with the proceedings of the Invalidity Committee shall borne by the institution to which the official concerned belongs. Where the doctor appointed by the official concerned is resident elsewhere than at the place where the official is employed , the official shall bear the cost of the additional fees entailed , with the exception of first-class travel expenses, which shall be refunded by the institution . The Staff Committee shall at the same time transmit a like list to the appointing authority. 2 . Within five days of receipt of a report initiating either disciplinary proceedings or the procedure provided for in Article 22 or Article 51 of the Staff Regulations, the chairman of the Disciplinary Board shall , in the presence of the official concerned, draw lots from among the names in the above-mentioned lists to decide which four members shall constitute the Board, two being drawn from each list. Members of the Disciplinary Board shall not be of a lower grade than that of the official whose case the Board is to consider. The chairman shall inform each member of the composition of . the Board. 3 . Within five days of the formation of the Disciplinary Board, the official charged may make objection in respect of any of its members other than the chairman . Within the same period any member of the Disciplinary Board may ask to be excused from serving, provided he has legitimate grounds. The chairman of the Disciplinary Board shall , by drawing lots, fill any vacancies arising. Article 9 The official may submit to the Invalidity Committee any reports or certificates from his regular doctor or from any other medical practitioners whom he may have consulted. The Invalidity Committee's conclusions shall be communicated to the appointing authority and to the official concerned. The proceedings of the Committee shall be secret. Article 6 Section 5 REPORTS COMMITTEE Article 10 Members of the Disciplinary Board shall be completely independent in the performance of their duties . The proceedings of the Board shall be secret. Section 4 INVALIDITY COMMITTEE ' Members of the Reports Committee shall be appointed each year by the appointing authority from among senior officials of the institution . The Committee shall elect its chairman . Members of the Joint Committee shall not be members of the Reports Committee . Where the Committee is called upon to make a recommendation concerning an official whose immediate superior is a member of the Committee, that member shall not take part in the consideration of his case. Article 7 The Invalidity Committee shall consist of three doctors  one appointed by the President of the Court of Justice of the European Communities ;  one appointed by the official concerned ; and Article 11 The proceedings of the Reports Committee shall be secret . ANNEX 111 Competitions Article 1 The notice shall state : 1 . Notice of competitions shall be drawn up by the appointing authority after consulting the Joint Committee . and the head of the department or departments concerned . . ( a) the nature of the competition (open competition, competition internal to a single Community or to all three European Communities, competition internal to an institution); 164 Official Journal of the European Communities The Selection Board may, for certain tests, be assisted by one or more examiners serving in an advisory capacity. Members of the Selection Board shall be chosen from officials whose grade is at least equal to that of the post to be filled. Article 4 (b ) the kind of competition (whether on the basis of either qualifications or tests , or of both qualifications and tests); (c) the type of duties and tasks involved in the posts to be filled ; (d) the diplomas and other evidence of formal qualifications or the degree of experience required for the posts to be filled, (e ) where the competition is on the basis of tests , what kind they will be and how they will be marked ; (f) where applicable, the knowledge of languages required in view of the special nature of the posts to be filled ; (g) the age limit, and any extension of the age limit in the case of servants of the Communities who , have completed not less than one year's service ; The appointing authority shall draw up a list of candidates who satisfy the conditions laid down in Article 28 (a), (b ) and (c) of the Staff Regulations and shall send it, together with the candidates ' files, to the chairman of the Selection Board. Article 5 (h ) the closing date for applications ; (i ) any exceptions pursuant to Article 28 (a ) of the Staff Regulations. 2 . Notice of open competitions shall be published in the Official Journal of the European Communities not less than one month before the closing date for applications and, where applicable, not less than two months before the date of the tests . 3 . All competitions shall be advertised within the . institutions of the three European Communities, the same time limits being observed. After examining these files, the Selection Board shall draw up a list of candidates who meet the requirements set out in the notice of competition. Where the competition is on the . basis of tests, all candidates on the. list shall be admitted to the tests . Where the competition is on the basis of qualifications, the Selection Board . shall , after determining how candidates' qualifications are to be assessed, consider the qualifications of the candidates appearing on the list provided for in the first paragraph . Where the competition is on the basis of both tests and qualifications, the Selection Board shall state which of the candidates on the list shall be admitted to the tests . On completion of its proceedings, the Selection Board shall draw up the list of suitable candidates provided for in Article 30 of the Staff Regulations ; the list shall wherever possible contain at least twice as many names as the number of posts to be filled. The Selection Board shall forward this list to the appointing authority, together with a reasoned report by the Selection Board including any comments its members may wish to make. Article 2 Candidates shall complete a form prescribed by the appointing authority . They may be required to furnish additional documents or information . Article 3 Article 6The Selection Board shall consist of a chairman, one or more persons appointed by the appointing authority and ' an official appointed by the Staff Committee . The proceedings of the Selection Board shall be secret. ANNEX IV Allowance under Articles 41 and 50 of the Staff Regulations Sole Article (b) for a period varying with his age and length of service in accordance with the table shown in paragraph 3 , to a monthly allowance equal to :  85% of his basic salary from the fourth to the sixth month ;  70% of his basic salary for the next five years ;  60% of his basic salary thereafter . 1 . An official to whom Article 41 or Article 50 of the Staff Regulations is applied shall be entitled : (a) for three months, to a monthly allowance equal to his basic salary ; 165Official Journal of the European Communities The allowance shall cease from the day on which the official reaches the age of sixty years . 2 . The provisions of this Annex shall be reviewed ten years after the Staff Regulations enter into force. 3 . The period for which the official is to receive the allowance provided for in Article 41 or 50 the Staff Regulations shall be determined by multiplying his length of service by the appropriate percentage for his age as shown in the following table ; this period shall , where requisite be rounded off to the month next below. Age % Age % Age % Age % 20 21 22 23 24 25 26 27 28 29 18 19-5 21 22-5 24 25-5 27 28-5 30 31-5 30 31 32 33 34 35 36 37 38 39 33 34-5 36 37-5 39 40-5 42 43-5 45 46-5 40 41 42 43 44 45 46 47 48 49 48 49-5 51 52-5 54 55-5 57 58-5 60 61-5 50 51 52 53 54 55 56 57 58 59 63 64 ­ 66 67 ­ 69 70 ­ 72 73 ­ 75 76 ­ 5 5 5 5 5 ANNEX V Leave CONTENTS Article Page Section 1 : Annual leave 1-5 Section 2 : Special leave 6 165 166 166Section 3 : Travelling time 7 extended by the duration of his incapacity, subject to production of a medical certificate . Section 1 ANNUAL LEAVE Article 1 Article 4 In the year in which an official enters or leaves the service, he shall be entitled to two working days' leave per complete month of service, to two working days for an incomplete month consisting of more than fifteen days and to one working day for an incomplete month of fifteen days or less . Where an official , for reasons other than the requirements of the service, has not used up all his annual leave before the end of the current calendar year, the amount of leave which may be carried over to the following year shall not exceed twelve days. "Where an official at the time of leaving the service has not used up all his annual leave, he shall be paid compensation equal to one-thirtieth of his monthly remuneration at the time of leaving the service for each day's leave due to him. A sum calculated in the manner provided for in the preceding paragraph shall be deducted from payment due to an official who at the time of leaving the service has drawn annual leave in excess of his entitlement up to that date: Article 2 Annual leave may be taken all at once or in several periods as desired by the official and according to the requirements of the service. It must, however, include at least one period of two consecutive weeks. An official entering the service shall be granted annual leave only after completing three months' duty ; leave may be approved earlier than this in exceptional cases for reasons duly substantiated. Article 5 Article 3 Where an official is recalled to duty for service reasons while on annual leave or has had his leave cancelled, any costs incurred by him shall be reimbursed, subject to production of appropriate evidence, and travelling time shall be granted afresh. If, during annual leave, an official contracts an illness which would have prevented him from attending for duty if he had not been on leave, his annual leave shall be 166 Official Journal of the European Communities Section 3 TRAVELLING TIME Article 7 Section 2 SPECIAL LEAVE Article 6 In addition to annual leave, an official may, on application, be granted special leave. In particular, in the following cases special leave shall be granted as shown :  marriage of the official : four days ;  change of residence of the official : up to two days ;  serious illness of spouse : up to three days ;  death of spouse : four days ;  serious illness of a relative in the ascending line : two days ;  death of a relative in the ascending line : two days ;  birth or marriage of a child : two days ;  serious illness of a child : up to two days ; To the period of leave provided for in Sections 1 and 2 above shall be added travelling time based on the distance by rail between the place of leave and the place of employment, calculated as follows :  50 to 250 km : half a day for the outward-and-return journey ;  251 to 600 km : one day for the outward-and-return journey ;  601 to 1000 km : two days for the outward-and-return journey ;  1001 to 1400 km: three days for the outward-and-return journey ;  more than 1400 km : four days for the outward-and-return journey. Special exceptions may be granted on application by the official concerned on production of evidence that the outward-and-return journey cannot be completed in the time allowed . For the purposes of this Article, the place of leave in respect of annual leave is the official 's place of origin .  death of a child : four days ; ANNEX VI Compensatory leave and remuneration for overtime Article 1 (c ) To qualify for compensatory leave or remuneration for one hour's overtime, the extra time worked must have been more than thirty minutes . Article 2 If an official is travelling on mission, the time taken to reach the place of assignment shall not be treated as overtime for the purposes of this Annex. As regards hours worked at the place of assignment in excess of the normal number of working hours, compensatory leave or remuneration, as the case may be, may be allowed by decision of the appointing authority . Within the limits laid down in Article 56 of the Staff Regulations, overtime worked by an official in Category C or D shall entitle him to compensatory leave or to remuneration as follows : (a) For each hour of overtime, he shall be entitled to one hour off as compensatory leave ; if the hour of overtime is worked between 2200 hours and 0700 hours or on a Sunday or on a public holiday, the entitlement to compensatory leave shall be one hour and a half ; in the granting of compensatory leave, account shall be taken of the requirements of the service and the preference of the official concerned. (b ) "Where the requirements of the service do not permit compensatory leave to be taken during the month following that during which the overtime was worked, the appointing authority shall authorise remuneration for uncompensated hours of overtime at the rate of 0-72% of the monthly basic salary for each hour of overtime on the basis set out in subparagraph (a). Article 3 Notwithstanding the foregoing provisions of this Annex remuneration for overtime worked by certain groups of officials in categories C and D in special conditions may be paid in the form of a fixed allowance *the amount and terms of which shall be determined by the appointing authority after consulting the Joint Committee . Official Journal of the European Communities 167 ANNEX Vll Remuneration and reimbursement of expenses CONTENTS Article Page Section 1 : Family allowances 1-3 167 ' Section 2 : Expatriation allowance 4 168 Section 3 : Reimbursement of expenses A  Installation allowance 5 168 B  Resettlement allowance 6 168 C  Travel expenses 7-8 169 D  Removal expenses 9 170 E  Daily subsistence allowance 10 170 F  Mission expenses 11-13 171 G  Fixed reimbursement of expenses 14-15 173 Section 4 : Payment of sums due 16-17 173 Section 1 FAMILY ALLOWANCES Article 1 who, while not fulfilling the conditions laid down in subparagraphs (a) and (b ), nevertheless assumes, because of exceptional circumstances, the responsibilities of a head of household and whose spouse is not in receipt of a similar allowance. Article 2 1 . An official who is a head of household shall receive a head of household allowance equal to 5% of his basic salary or Bfrs 625 per month, whichever is the greater . 2 . If the spouse of an official is gainfully employed, the official who is a head of household shall not receive this allowance save by special decision of the appointing authority. The official shall, however, be entitled to the allowance where either the basic annual salary of the official who is a head of household is less than Bfrs 200 000 or the net annual income from the spouse's employment is not more than Bfrs 100 000 . 1 . An official who has one or more dependent children shall , in accordance with paragraphs 2 and 3 , receive an allowance of Bfrs 1000 per month for each dependent child . 2 . 'Dependent child ' means legitimate, natural or adopted child of an official , or of his spouse, who is actually being maintained by the official . 3 . 'Head of household' means : 3 . The allowance shall be granted : ( a ) a married male official , or a married female official whose husband is unable to engage in gainful employment owing to invalidity or serious illness ; (b ) an official of either sex who is widowed, divorced or unmarried and has one or more dependent children within the meaning of Article 2 (2) and (3 ) below ; (c) by special decision of the appointing authority, a married female official, living apart from her husband, who has one or more dependent children within the meaning of Article 2 (2) and (3 ) below; (d) by special reasoned decision of the appointing authority, based on supporting documents, an official ( a ) automatically for children under eighteen years of age ; (b) on application, with supporting evidence, by the official for children between eighteen and twenty-five years of age who are receiving education or vocational training. 4 . Any person whom the official has a legal responsibility to maintain and whose maintenance involves heavy expenditure may, exceptionally, be treated as if he were a dependent child by special reasoned decision of the appointing authority, based on supporting documents . 168 Official Journal of the European Communities Section 3 REIMBURSEMENT OF EXPENSES A. Installation allowance Article 5 5 . Payment of the allowance in respect of a child prevented by serious illness or invalidity from earning a livelihood shall continue throughout the period of that illness or invalidity, irrespective of age. ¢ 6. Not more than one dependent child allowance shall be paid in respect of any one dependent child within the meaning of this Article , even where the parents are in the service of two different institutions of the three European Communities . Article 3 . An official shall receive an education allowance equal to the actual education costs incurred by him up to a maximum of Bfrs 900 per month for- each dependent child within the meaning of Article 2 (2) who is in regular full-time attendance at an educational establishment . Entitlement to this allowance shall commence on the first day of the month in which the child reaches the age of six years and shall cease at the end of the month in which the child reaches the age of twenty-one years . Section 2 EXPATRIATION ALLOWANCE Article 4 1 . An expatriation allowance equal to 16% of the basic salary shall be paid : 1 . An installation allowance equal to two months' basic salary in the case of an official who is a head of household or to one month's basic salary in other cases shall be paid to an established official who qualifies for expatriation allowance or who furnishes evidence of having been obliged- to change his place of residence in order to comply with Article 20 of the Staff Regulations. 2 . An installation allowance of the same amount shall be paid to any official who is transferred to a new place of employment and is thereby obliged to change his place of residence in order to comply with Article 20 of the Staff Regulations. 3 . The installation allowance shall be calculated by reference to the official's marital status and salary either on the effective date of his establishment or on the date of his transfer to a new place of employment . The installation allowance shall be paid on production of documents establishing the fact that the official, together with his family if he is a head of household , has settled at the place where he is employed . 4 . An official who is a head of household and does not settle with his family at the place where he is employed shall receive only half the allowance to which he would otherwise be entitled ; the second half shall be paid when his family settles at the place where he is employed, provided that it does so within the periods laid down in Article 9 (3 ). Where the official is transferred to the place where his family resides before his family has settled at the place where he is employed, he shall not thereby be entitled to an installation allowance. 5 . An established official who has received an installation allowance and who voluntarily leaves the service of the Communities within two years from the date of entering it shall, on leaving the service, refund part of the allowance, in proportion to the unexpired portion of that two-year period . B. Resettlement allowance (a) to officials :  who are not and have never been nationals of the State in whose European territory the place where they are employed is situated, and  who during the five years ending _six months before they entered the service did not habitually reside or carry on their main occupation within the European territory of that State . For the purposes of this provision, circumstances arising from work done for another State or for an international organisation shall not be taken into account; (b) to officials who are or have been nationals of the State in whose territory the place where they are employed is situated but who during the ten years ending at the date of their entering the service habitually resided outside the European territory of that State for reasons other than the performance of duties in the service of a State or of an international organisation. 2 . In cases where, under the foregoing provisions, a husband and wife employed . in the service of the three European Communities are both entitled to expatriation allowance, this shall be payable only to the person whose basic salary is the higher . 3 . An official who marries a person who at the date of marriage does not qualify for the allowance shall forfeit the right to expatriation allowance unless that official thereby becomes a head of household . Article 6 1 . An established official who received an installation allowance shall be entitled on termination of service to a resettlement allowance equal to two months' basic salary in the case of an official who is a head of household or to one month's basic salary in other cases, provided that he has completed four years of service and does not receive a similar allowance in his new employment. For the purpose of calculating his service, account shall be taken of years spent in any administrative status listed in Article 35 of the Staff Regulations other than leave on personal grounds. Official Journal of the European Communities 169 This minimum period shall not apply in the case of retirement in the interests of the service . 2 . In the event of the death of an established official , the resettlement allowance shall be paid to the widow or, in the case of a female official , to the widower provided he satisfies the requirements of Article 23 of Annex VIII to the Staff Regulations or, in the absence of such persons, to the dependants within the meaning of Article 2 above, even if the requirement as to length of service laid down in paragraph 1 is not satisfied . 3 . The " resettlement allowance shall be calculated by reference to the official 's marital status and salary at the date of termination of service. 4 . The resettlement allowance shall be paid against evidence that the official and his family, or, where the official has died, his family only, have resettled at a place situated not less than 70 km from the place where the official was employed. Resettlement of an official or of the family of a deceased official shall take place within three years of the date of termination of his service. This time limit shall not apply as against persons entitled under him who can prove that they were unaware of the foregoing provisions .  where the journey includes not less than six hours of night travel between 2200 hours and 0700 hours, sleeping accommodation up to the cost of tourist class or couchette, on production of the relevant ticket. Where a means of transport other than that mentioned above is used, calculation of reimbursement shall be based on the cost by rail in the appropriate class, excluding sleeping accommodation . Where calculation on this basis is not possible., the terms of reimbursement shall be determined by special decision of the appointing authority. An official 's place of origin shall be determined when he takes up his appointment, account being taken of where he was recruited or the centre of his interests . The place of origin as so determined may, by special decision of the appointing authority be changed while the official is in service or when he leaves the service . While he is in service, however, such decision shall be taken only exceptionally and on production by the official of appropriate supporting evidence . The effect of such a change shall not however be such as to recognize as the centre of the official 's interests , a place outside the territories of the Member States of the Communities or of the countries and territories listed in Annex IV to the Treaty establishing the European Economic Community. Article 8 C. Travel expenses Article 7 1 . An official shall be entitled to be paid once in each calendar year a sum equivalent to the cost of travel from the place where he is employed to his place of origin as defined in Article 7 for himself and, if he is a head of household, for his spouse and dependants within the meaning of Article 2 . Where an official marries and is for that reason recognised as being a head of household, the travel expenses payable for the spouse shall be calculated in proportion to the period from the date of the marriage to the end of the year . Any alteration to the basis of calculation which may arise from changes in family status after the date of payment of the " sums in question shall not render the official concerrfed liable to make repayment. Travel expenses for children aged four to ten years shall be calculated on the basis of half fare, the children being deemed for the purposes of calculation to have completed their fourth or tenth year on 1 January of the current year . 2 . The flat-rate payment shall be based on the cost of a first-class return ticket by rail in the case of officials in Categories A and B and in the Language Service and of a second-class return ticket in the case of other officials . Where calculation on this basis is not possible, the terms of payment shall be fixed by special decision of the appointing authority. For officials in Categories A and B and in the Language Service, Bfrs 750 shall be deducted from the aggregate amount calculated as above. 1 . An official shall be entitled to reimbursement of travel expenses for himself, his spouse and his dependents actually living in his household : ( a ) on taking up his appointment, from the place where he was recruited to the place where he is-employed ; (b ) on termination of service within the meaning of Article 47 of the Staff Regulations, from the place where he is employed to the place of origin as defined in paragraph 3 below; (c) on any transfer involving a change in the place where he is employed. In the event of the death of an official , the widow and dependants shall be entitled to reimbursement of travel expenses under the same conditions . Travel expenses shall also include the cost of seat reservations, transport of luggage and, where applicable, hotel expenses necessarily incurred . 2 . The basis for the calculation of reimbursement shall be :  the shortest and most economical standard route by rail between the place of employment and the place of recruitment or origin ;  first-class fare for officials in Categories A and B and in the Language Service ; second-class fare for other officials ; 170 Official Journal of the European Communities 3 . An official whose service is terminated in the course of a calendar year for any reason other than death or who is on leave on personal grounds during part of the year shall, if he is in active employment in the service of an institution of the three European Communities for less than nine months of that year, be entitled only to part of the payment provided for in paragraph 1 , calculated in proportion to the time spent in active employment. 2. On termination of service or on the death of an official , the expenses incurred in respect of removal from the place where he was employed to his place of origin shall be reimbursed . Where the deceased official was unmarried, the expenses shall be reimbursed to those entitled under him. - 3 . In the case of an established official, removal shall be effected within one year of the end of his probationary period . On termination of service, removal shall be effected within three years as provided in the second subparagraph of Article 6 (4). Removal expenses arising after the expiry of the time limits set out above shall be reimbursed only in exceptional cases and by special decision of the appointing authority. E. Daily subsistence allowance D. Removal expenses Article 9 1 . The expenses incurred in respect of removal of furniture and personal effects, including the cost of insurance against ordinary risks (breakage, theft, fire), shall be reimbursed to an official who is obliged to change his place of residence in order to comply with Article 20 of the Staff Regulations and who has not been reimbursed in respect of the same expenses from another source. Such reimbursement shall not exceed the amount of an estimate approved in advance. Not less than two estimates shall be submitted to the appropriate departments of the institution, which may, if they consider1 the estimates to be excessive, select another removal firm . In the latter case, entitlement to reimbursement may be. limited to the amount of that firm's estimate . Article 10 1 . Where an official furnishes evidence that he cannot continue to reside in his own home and has aot removed to the place where he is employed, he shall be entitled for not more than twelve months to a daily subsistence allowance calculated as follows : Place of employment Grade Head of household Not head of household 1st to 15th day From 16th day 1st to 15th day From 16th day Bfrs per calendar day I. Brussels , Milan, Paris , Rome, Strasbourg and towns in Germany with more than 1 000 000 inhabitants A 1 to A 3 and L/A 3 550 250 ' 375 175 A 4 to A 8 L/A 4 to L/A 8 Cat. B 525 225 350 150 Cat. C and D 450 200 300 125 II . Bonn and towns in Germany with more than 600 000 inhabitants ; Vienna, Luxembourg ; other places in Belgium, France and Italy A 1 to A 3 and L/A 3 475 225 325 150 A 4 to A 8 L/A 4 to L/A 8 Cat. B 450 200 300 125 Cat. C and D 375 175 250 100 III . Other places in Germany and Austria ; places in the Netherlands A 1 to A 3 and L/A 3 450 . 200 300 125 A 4 to A 8 L/A 4 to L/A 8 Cat. B 425 175 . 275 100 Cat. C and D 350 150 225 . 90 Official Journal of the European Communities 171 Article 12 1 . Travel expenses for officials on mission shall coyer the cost of rail transport by the shortest route, first class for officials in Categories A and B and in the Language Service and second class for other officials . Where an outward and return journey of 800 km or more is involved, officials in Categories C and D shall be entitled to reimbursement of the first-class rail fare in respect of the foregoing expenses. By decision of the appointing authority, officials in Categories C and D travelling on mission involving an outward and return journey of less than 800 km shall be entitled to reimbursement of the first-class rail fare, when accompanying a member of the institution or an official who is travelling first class . Travel expenses shall also include : 2 . Where an official has drawn daily subsistence allowance for more than four months and then removes, his entitlement to the installation allowance under Article 5 shall be reduced :  by 30% of the aggregate daily subsistence allowance received by him since the end of the fourth month in the case of an official who is not a head of household ,  by 20% of the aggregate daily subsistence allowance as above in the case of an official who is a head of household . However, the installation allowance shall not be less than :  Bfrs 5000 in the case of an official who is a head of household , :  Bfrs 3000 in the case of an official who is not a head of household . 3 . Where an official does not remove to the place where he is employed although he is authorised to do so, his entitlement to daily subsistence allowance shall not exceed the total amount to which he would have been entitled if he had removed . The appointing authority shall in such case determine the maximum amount to which the official is entitled , applying Article 9 for the purpose of estimating removal expenses . 4 . The limits specified in paragraphs 1 and 3 and the reduction specified in paragraph 2 shall not apply to an official who, in the opinion of the appointing authority, has been unable to remove. 5 . The daily subsistence allowance provided for in paragraph 1 shall be reduced by half during any period when the official receives the daily subsistence allowance for officials on mission provided for in Article 13 .  the cost of seat reservations and transport of necessary luggage;  supplements for special fast trains (reimbursed against production of special tickets where these are issued);  supplements for sleeping accommodation (reimbursed against production of sleeper tickets ) where the journey includes not less than six hours of night travel between 2200 hours and 0700 hours :  in a single sleeper or, if not available, special sleeper for officials in Grades A1 to A3 and L/A3 ;  in a double sleeper for other officials ;  where the train to be taken does not have sleeping accommodation of the category specified for officials below Grades A3 and L/A3 , reimbursement shall, with the consent of the appropriate authority, correspond to the category immediately above or to single sleeper if that is the only category of sleeping accommodation available . 2 . An official may be authorised to travel by air. In such case reimbursement may be made against production of luxury-class or first-class tickets for officials in Grades A1 to A3 and L/A3 and of tickets for the class immediately below for other officials . By decision of the appointing authority, officials in grades below A3 and L/A3 accompanying a member of the institution or officials of a higher grade on a given mission may, on production of tickets, be reimbursed the cost of the journey in the same class as that used by the most senior member or official for that journey. By special decision of the appointing authority, an official may be authorised to take luggage in excess of the free allowance . 3 . For journeys by sea the class of travel shall be determined in each case by the appointing authority. An official travelling by sea shall receive, instead of the daily subsistence allowance provided for in Article 13 , an allowance of Bfrs 150 per twenty-four hour period of \the journey. F. Mission expenses Article 11 1 . An official travelling on mission and holding an appropriate travel order shall ' be entitled to reimbursement of travel expenses and to daily subsistence allowance in accordance with the following provisions. An official who receives a differential allowance under Article 7 (2) of the Staff Regulations shall be entitled to reimbursement of travel expenses and to daily subsistence allowance payable to an official in his acting grade . 2 . The travel order shall state the probable duration of the mission, on the basis of which shall be calculated any advance which the official may draw against subsistence allowance. Save where a special decision is taken, no advance shall be payable where the mission is not expected to involve an absence of more than twenty-four hours and is to be carried out in a country using the same currency as that used in the place where the official is employed . 172 Official Journal of the European Communities An official authorised to use his own car shall remain fully liable for any accidents to his car or to third parties ; he must in possession of an insurance policy covering civil liability up to an amount , considered adequate by the appointing authority . 4. An official may be authorised to use his own car on a given mission, provided that the duration of the mission is not thereby increased . Reimbursement of travel expenses shall in that case be calculated on the standard basis prescribed in paragraph 1 . In the case of an official travelling regularly on mission in special circumstances, however, the appointing authority may decide to grant that official an allowance per kilometre covered instead of reimbursement of rail fares, if the use of public transport and reimbursement of travel expenses on the normal basis involve definite disadvantages . Article 13 1 . The daily subsistence allowance for officials on mission shall be paid on the following scale, expressed in Belgian francs : Mission in : Rate I II III Grades Al to A3 and L/A3 Grades A4 to A 8 , L/A4 to L/A8 and Category B Other grades Germany,1 Austria , 1 Netherlands 450 600 500 Belgium,1 France,1 Italy,1 Luxembourg, United Kingdom ,1 Switzerland1 500 650 550 Other countries To be determined on each occasion 1 In the case of missions to Berlin, Bonn, Brussels , Diisseldorf, Frankfurt-on-Main , Geneva, London, Milan , Munich, Paris , Rome, Strasbourg or Vienna , the daily subsistence rates set out in Column I shall be increased by Bfrs 50 and those in Columns II and III by Bfrs 100 . 2. In addition to the rates set out in Column I of the foregoing scale, the hotel bill covering room, service and taxes, but excluding breakfast, shall be reimbursed . Where a hotel bill is not produced, a fixed sum of Bfrs 175 shall be paid ' to the official , except where he has incurred sleeper costs reimbursable by the Community which he serves or has not had to spend the night away from the place where he is employed . Where a hotel bill is produced, the appointing authority may reduce the amount claimed if it considers the expenditure incurred by the official to be excessive . 3 . The subsistence rates set out in Columns II and III shall be reduced by Bfrs 200 and Bfrs 175 respectively for any day's absence on mission , reckoned in accordance with paragraph 5, during which the official has incurred sleeper costs reimbursable by the Community which he serves . 4 . The same deductions shall be made where the official has not had to spend the night away from the place where he is employed . 5 . Subject to paragraphs 3 and 4, daily subsistence allowance for officials on mission shall be calculated in accordance with the following rules : ( a ) Mission of twenty-four hours or less :  six hours or less : reimbursement of actual expenses up to a quarter of the daily subsistence allowance ;  twelve hours or less , but more than six hours : half the daily subsistence allowance ;  twenty-four hours or less, but more than twelve hours : a whole day's subsistence allowance. (b ) Mission of more than twenty-four hours :  for each period of twenty-four hours : a whole day 's subsistence allowance ;  for any further period of six hours or less : no subistence allowance ;  for any further period of twelve hours or less , but more than six hours : half the daily subsistence allowance;  for any further period of more than twelve hours : ' a whole day's subsistence allowance. 6 . The daily subsistence allowance for officials on mission shall be considered to cover all expenditure incurred by the official , including local travel at the place Official Journal of the European Communities 173 Section 4 PAYMENT OF SUMS DUE Article 16 of mission , save for the expenses mentioned below, which shall be reimbursed against supporting documents : (a ) cost of inland trunk or international telephone calls where incurred for official purposes ; (b ) entertainment expenses in cases covered by Article 14 ; (c) exceptional expenditure necessarily incurred for the purposes of the mission, either on receipt of special instructions or on account of force majeure and in the interests of the institution, and resulting in disbursement out of reasonable proportion to the allowance provided. 7. Where the mission is expected to last for at least four weeks in the same place and the official concerned has been so advised before departure, subsistence rates may be reduced by one quarter . Such reduction may be decided on during the course of the mission ; in such case it shall take effect not less than eight days after the official concerned has been notified thereof, provided that there remain not less than four weeks of mission to be completed, reckoned from the date of notification. 8 . Where an official on mission has a meal provided or reimbursed by the institution to which he is attached : 1 . Payment of remuneration to officials shall be made on the fifteenth day of each month for the month then current. The amount of remuneration shall be rounded off to the nearest Belgian franc above. 2 . Where remuneration is not due in respect of a complete month, the amount shall be divided into thirtieths, and (a) where the actual number of days payable is fifteen or less , the number of thirtieths due shall equal the actual number of days payable; ( b ) where the actual number of days payable is more than fifteen, the number of thirtieths due shall equal the difference between the actual number of days not payable and thirty. 3 . Where entitlement to family allowances and expatriation allowance commences after the date of entering the service, the official shall receive these from the first day of the month in which such entitlement commences . On cessation of such entitlement the official shall receive the sum due up to the last day of the month in which entitlement ceases . ( a) he shall declare it ; Article 17 (b) his daily subsistence allowance for mission shall be reduced by Bfrs 150. G. Fixed reimbursement of expenses Article 14 1 . Officials who, by reason of their duties, regularly incur entertainment expenses may be granted a fixed rate allowance by the appointing authority, which shall determine the amount thereof. In special cases, the appointing authority may in addition decide that part of the cost of accommodation for the officials concerned also be borne by the institution . 2 . In the case of officials who, as a result of special instructions, occasionally incur entertainment expenses for official purposes, the amount of the entertainment allowance shall be determined in each instance on the basis of supporting documents and on terms to be laid down by the appointing authority . 1 . Payment shall be made to each official at the place and .in the currency of the country where he carries out his duties . 2 . An official may regularly transfer part of his emoluments, up to a maximum amount equal to his expatriation allowance, through the institution which he serves :  either in the currency of the Member State of the Communities of which he is a national ;  or in the currency of the Member State of the Communities in which either his own domicile or the place of residence of a dependent relative is located. Regular transfers in excess of the maximum stated above may be effected only where they are intended to cover expenditure arising in particular out of commitments proved to have been regularly entered into by the official outside the country where the institution has its seat or where he carries out his duties . 3 . Apart from these regular transfers, an official shall not be authorised to transfer sums which he may desire to have available in the above-mentioned currencies save in very exceptional circumstances and for good reasons supported by evidence. 4 . Transfers provided for in paragraphs 2 and 3 shall be made at the official exchange rate ruling on the date of transfer. Article 15 By decision of the appointing authority, officials in Grades Al and A2 who do not have an official car at their disposal may receive a fixed allowance not exceeding Bfrs 36 000 a year to cover normal travel within the boundaries of the town where they are employed . The allowance may, by reasoned decision of the appointing authority, be granted to an official whose duties constantly require him to make journeys for which he is authorised to use his own car. 174 Official Journal of the European Communities ANNEX Vlll Pension scheme CONTENTS ' Article Page Chapter 1 : General provisions 1 174 Chapter 2 : Retirement pension and severance grant 174 Section 1 : Retirement pension 2-11 174 Section 2 : Severance grant -. 12 176 Chapter 3 : Invalidity pension 13-16 176 Chapter 4 : Survivor's pension : 17-29 176 Chapter 5 : Provisional pensions 30-33 178 Chapter 6 : Pension increases in respect of dependent children 34-35 178 Chapter 7-: Section 1 : Funding of the pension scheme 36-39 179 Section 2 : Calculation of1 pension 40 44 179 Section 3 : Payment of benefits 45-47 179 Chapter 8 : Transitional provisions 48-51 180 CHAPTER 1 CHAPTER 2 General provisions Retirement pension and severance grant Article 1 Section 1 RETIREMENT PENSION Article 2 1 . Where the medical examination made before an official takes up his duties shows that he is suffering from sickness or invalidity, the appointing authority may, in so far as risks arising from such sickness or invalidity are concerned, decide to admit that official to guaranteed benefits in respect of invalidity or death only after a period of five years from the date of his entering the service of the Communities . The official may appeal against such decision to the Invalidity Committee. A retirement pension shall be payable on the basis of the total number of years of pensionable service acquired by the official . Each year of service reckoned as provided in . Article 3 shall entitle him to one year of pensioi^able service and each complete month' to one-twelfth of a year of pensionable service . The maximum number of years of pensionable service which may be taken into account for the calculation of retirement pension , rights shall be thirty-three. Article 3 2 . An official on 'leave for military service' shall cease to benefit from the guarantees in respect of invalidity or death arising directly from an accident sustained, or sickness contracted, by reason of the military service. The foregoing provisions shall not affect the entitlement of survivors to pension on the basis of rights acquired by the official on the date when he is placed on 'leave for military service'. For the purpose of calculating years of pensionable service within the meaning of Article 2, the following shall be taken into account : Official Journal of the European Communities 175 Article 7 The actuarial equivalent of the retirement pension shall not be less than the amount which the official would have received if Article 12 had been applied to him. Where the actuarial equivalent of the retirement pension payable in accordance with the preceding provisions is less than this amount, the official shall receive a retirement pension the actuarial equivalent of which shall be equal to the amount provided for in the preceding paragraph . ( a) the period of service as an official of one of the institutions of the three European Communities in one of the administrative statuses set out in Article 35 (a), (b) and (e) of the Staff Regulations ; (b) periods of entitlement to the allowance under Articles 41 and 50 of the Staff Regulations, up to a maximum of five years ; ( c) periods of service in any other capacity in accordance with the Conditions of Employment of other Servants of the Communities, provided that the servant concerned has paid his share of the pension contribution in respect of such periods of service. Article 8 Article 4 'Actuarial equivalent of the retirement pension ' means the capital value of the benefits accruing to the official , calculated by reference to the latest mortality tables compiled by the budgetary authorities in accordance with Article 39, the rate of interest applicable being 3-5% per annum. Article 9 An official who after leaving the service of one of the institutions takes up active employment again with his institution or with another institution of the Communities shall acquire further pension rights . He may request that, for the purpose of calculating his retirement pension rights , the whole of his period of service in the three European Communities be taken into account, subject to his repaying any sums paid to him pursuant to Article 12 or received by him by way of retirement pension, plus compound interest at the rate of 3-5% per annum. Where the official, being entitled to a retirement pension, does not repay the sums referred to in the preceding paragraph, a capital sum representing the actuarial equivalent of his retirement pension as at the date on which such pension ceased to be paid to him, together with compound interest at the rate of 3-5% per annum, shall be paid to him in the form of a deferred retirement pension payable at the age when he ceases to perform his duties . An official leaving the service before reaching the age of sixty years may request that his retirement pension :  be deferred until the first day of the calendar month following that in which he reaches the age of sixty ; or  be paid immediately, provided that he is not less than fifty years of age. In this case, the retirement pension shall be reduced by an amount calculated by reference to the official 's age when he starts to draw his pension , as shown in the following table : Pension payable on early retirement expressed in terms of the pension payable on retirement at age of 60 Article 5 Retirement at age Coefficient 50 0-50 678 51 0-53 834 52 0-57 266 53 0-61 009 54 0-65 099 55 0-69 582 'se 0-74 508 57 . 0-79 936 58 0-85 937 59 0-92 593 Notwithstanding the provisions of Article 2, an official who has less than thirty-three years of pensionable service at the age of sixty years and who continues to acquire pension rights under Article 3 shall, in respect of each year of service between the age of sixty years and the age when he begins to draw retirement pension, be entitled to an increase in pension equal to 5% of the amount of pension rights acquired by him at the age of sixty years , provided that his total pension does not exceed 60% of his average final salary, as defined in the third paragraph of Article 77 of the Staff Regulations. Such increase shall likewise be payable in the event of death of an official who has remained in the service after the age of sixty years . Article 10 Article 6 The right to receive payment of retirement pension shall have effect from the first day of the calendar month following that in which the official , whether automatically or at his own request, becomes eligible for that pension ; he shall continue to receive his remuneration until his pension becomes payable . The minimum subsistence figure for the purpose of calculating pension benefits shall be 80% of the basic salary of an official in Grade D4, step one. 176 Official Journal of the European Communities Article 11 (d) the total sum paid to the Community which he serves, in accordance with Article 11 (2), where that sum corresponds to periods before the Staff Regulations entered into force, and one-third of that sum in respect of periods beginning after the Staff . ¢ Regulations entered into force, plus compound interest at the rate of 3-5% per annum. CHAPTER 3 Invalidity pension Article 13 1 . An official who leaves the service of the Communities to enter the service of a government administration or a national or international organisation which has concluded an agreement with the Communities shall be entitled to have the actuarial equivalent of his retirement pension rights in the Community which he serves ' transferred to the pension fund of that administration or organisation. 2 . An official who enters the service of one of the Communities after leaving the service of a government administration or of a national or international organisation or of an undertaking shall have the right, on becoming established with that Community, to pay to it either :  the actuarial equivalent of retirement pension rights acquired by him in the government administration, national or international organisation or undertaking ; or  the sums repaid to him from the pension fund of the government administration, organisation or undertak ­ ing at the date of his leaving its service . In such case the institution in which the official serves shall, taking into account his grade on establishment, determine the number of years of pensionable service with which he shall be credited under its own pension scheme in respect of the former period of service, on the basis of the amount of the actuarial equivalent or sums repaid as aforesaid . Subject to the provisions of Article 1 ( 1 ), an official aged less than sixty-five years who at any time during the period in which he is acquiring pension rights is recognised by the Invalidity Committee to be suffering from total permanent invalidity preventing him from performing the duties corresponding to a post in his career bracket, and who is obliged on these grounds to end his service with the Community which he serves, shall be entitled, for so long as such incapacity persists, to an invalidity pension equal to 60% of his last basic salary before deductions. Invalidity pension and retirement pension shall not be paid concurrently. Article 14 The right to receive payment of invalidity pension shall have effect from the first day of the calendar month following recognition of the official's permanent incapacity to perform his duties . It shall cease at the end of the calendar month in which the official either ceases to satisfy the requirements for payment of the pension or dies . Section 2 SERVERANCE GRANT Article 12 Article 15 While an official drawing invalidity pension is aged less than sixty years, the institution may have him medically examined periodically to ascertain that he still satisfies the requirements for payment of the pension . Article 16 An official aged less than sixty years whose service terminates otherwise than by reason of death or invalidity and who is not entitled to a retirement pension and cannot benefit from the provisions of Article 11 ( 1 ) shall be entitled on leaving the service to payment of : ( a) the sum standing to the credit of his account under the temporary joint provident scheme of the institutions of the Communities at the date when the Staff Regulations entered into force, plus compound interest at the rate of 3-5% per annum ; (b) the aggregate amount deducted from his basic salary in respect of his pension contributions, plus compound interest at the rate of 3-5% per annum ; (c) provided that he has not been removed from his post, a severance grant proportionate to his actual length of service since the Staff Regulations entered into force, calculated on the basis of one and a half months for each year of service of the last basic salary before deductions . In cases covered by Article 11 (2), the period of former service shall likewise be deemed to be actual service, to the extent of the number of years of pensionable service which the official's institution credited to him when these Staff Regulations entered into force, in accordance with the . second subparagraph of Article 11 (2); Where an official who has been drawing invalidity pension is reinstated in his institution or in any other institution of the Communities , the time during which he received invalidity pension shall be included for the purpose of calculating his retirement pension, without payment by him of arrears of contributions. CHAPTER 4 Survivor's pension Article 17 Where an official dies before starting to draw his pension his widow shall be entitled, provided that she has been Official Journal of the European Communities 177 Article 22married to him for at least one year at the time of his death and subject to the provisions of Article 1 ( 1 ) and Article 22, to a widow's pension equal to 50% of the retirement pension which the official would have been paid if he had qualified, irrespective of length of service, for such pension at the time of death. The duration of the marriage shall not be taken into account if there are one of more children of the marriage or of a previous marriage of the official provided that the widow maintains or has maintained those children, or if the official 's death resulted either from physical disability or sickness contracted in the performance of his duties or from accident. Where an official leaves a widow and also orphans of a previous marriage or other persons entitled under him, the total pension, calculated as if for a widow having all these persons dependent on her, shall be apportioned among the various persons concerned in proportion to the pensions which would have been payable to each category of them if treated separately. Where an official leaves orphans of different marriages, the total pension, calculated as though all the children were of the same marriage, shall be apportioned among the various persons concerned in proportion to the pensions which would have been payable to each category of them if treated separately. For the purposes of calculating this apportionment, children of a previous marriage of either spouse who are recognised as dependants within the meaning of Article 2 of Annex VII to the Staff Regulations shall be included in the category of children of the marriage to the official . In the case envisaged in the second paragraph, ascendants who are recognized as being dependants as provided in Article 2 of Annex VII to the Staff Regulations shall be treated in the same way as dependent children and, for the purpose of calculating the apportionment, included in the category of descendants . Article 18 Where a former official was in receipt of retirement pension his widow shall be entitled, provided that she had been married to him for at least one year when he left the service of an institution, and subject to the provisions of Article 22, to a widow's pension equal to 50% of the retirement pension which he was receiving at the time of his death. The duration of the marriage shall not be taken into account if there are one or more children of a marriage contracted by the official before he left the service, provided that the widow maintains or has maintained those children. Article 23 Article 19 Where a former official was in receipt of invalidity pension his widow shall be entitled, provided that she was married to him when be became eligible for the pension, to a widow's pension equal to 50% of the invalidity pension which he was receiving at the time of his death. The husband of a deceased female official may, provided that he has no income of his own and subject to evidence that at his wife's death he -was permanently incapacitated by invalidity or serious illness from engaging in gainful employment, receive :  half , the retirement pension which the official would have been paid if she had qualified, irrespective of length of service, for such pension at the time of death, provided he had been married to her for at least one year at the time of her death ; or  half the invalidity pension which the official was receiving at the time of his death, provided he was married to her when she became eligible for invalidity Article 20 For purposes of Articles 18 and 19 the duration of the marriage shall not be taken into account' where the marriage, though contracted after termination of the official 's service, has lasted at least five years . pension . Article 21 Payment of the pension shall cease if the surviving husband remarries . The duration of the marriage shall not be taken into account if there are one or more children of the marriage, of if the official 's death resulted either from physical disability or illness contracted in the performance of her duties or from an accident. Article 24 1 . The orphan's pension provided for in Article. 80 of the Staff Regulations shall for the first orphan be equal to eight tenths of the survivor's pension to which the official 's widow would have been entitled, the reductions set out in Article 25 being disregarded. It shall not be less than 80% of the minimum subsistance figure, subject to the provisions of Article 22 . 2 . The pension shall be increased, for each dependent child after the first, by an amount equal to twice the dependent child allowance. 3 . The total amount of pension and allowance calculated in this way shall be divided equally among the orphans entitled. The right to receive payment of survivor's pension shall have effect from the first day of the calendar month following that in which the official died. However, where the payment provided for in Article 70 of the Staff Regulations is made on the official's death,' such right shall take effect on the first day of the fourth month following that in which the official died. 178 Official Journal of the European Communities Article 29The right to receive payment of survivor's pension shall . cease at the end of the calendar month in which the ¢ recipient of the pension dies or ceases to satisfy the . requirements for payment of the pension. Where under ¢ Article 42 the divorced wife ceases to be entitled to a pension, the total pension shall be payable to the widow, provided the second paragraph of Article 80 of the Staff Regulations does not apply. Article 25 CHAPTER 5 Provisional pensions Article 30 Where the difference in age between the deceased official and his surviving spouse, less the length of time they have been married, is more than ten years, the survivor's pension, calculated in accordance with the preceding provisions, shall be subject to a reduction, per full year of difference, amounting to : ?  1% for the years between ten and twenty;  2% for the years twenty up to but not including twenty-five;  3% for the years twenty-five up to but not including thirty;  4% for the years thirty up to but not including thirty-five;  5% for the years from thirty-five upwards. The spouse of persons recognised as dependants of an official in active employment whose whereabouts are unknown for more than one year may provisionally receive the survivor's pension to which they would be entitled under this Annex. Article 31 ¢ The spouse or persons recognised as dependants of an official in receipt of retirement or invalidity pension whose whereabouts are unknown for more than one year may provisionally receive the survivor's pension to which they would be entitled under this Annex.Article 26 A widow's entitlement to survivor's pension shall cease on remarriage. She shall be entitled to immediate payment of a capital sum equal to twice the annual amount of her survivor's pension, provided that the second paragraph of Article 80 of the Staff Regulations does not apply. Article 32 The provisions of Article 31 shall apply to persons recognised as a dependant of a person in receipt of or entitled to a survivor's pension whose whereabouts are unknown for more than one year.Article 27 Article 33The divorced wife of an official shall be entitled on hisdeath to a survivor's pension, as defined in this Chapter, proyided that the court which pronounced the decree of divorce found that the official was solely to blame. This entitlement shall cease if she remarries before her former husband dies . The provisions of Article 26 shall apply if she remarries after her former husband dies . Provisional pensions under Articles 30, 31 and 32 shall be converted into definitive pensions when the death of the official or pensioner has been duly confirmed or he has been legally declared missing, presumed dead. Article 28 CHAPTER 6 Pension increases in respect of dependent children Article 34 Where a divorced official who has remarried leaves a widow entitled to survivor's pension, that pension shall be divided, in proportion to the duration of the marriages, between the divorced wife if she has not remarried and the widow, if the court which pronounced the decree of divorce found that the official was solely to blame. The amount to which the divorced wife is entitled if she has not remarried shall not be more than the amount of the maintenance awarded to her under the decree. If any of the persons entitled to pension dies or renounces her share, her share shall accrue to the shares of the other persons, except where there are orphans' rights under the second paragraph of Article 80 of the Staff Regulations. Reductions in respect of difference in age, as provided in Article 25 , shall be applied separately to pensions divided in accordance with this Article . The provisions of the second paragraph of Article 81 of the Staff Regulations shall apply to persons in receipt of a provisional pension . The benefit of the allowances provided for in Article 81 of the Staff Regulations shall be restricted to persons who were recognized as dependants of the official when he started to draw his pension or at the time of his death or who were born within 300 days of his death or of his leaving the service . The right to receive payment of the allowances provided for under Article 81 of the Staff Regulations shall cease at Official Journal of the European Communities 179 the end of the calendar month in which the child ceases to satisfy the requirements for payment of allowances for dependent children. Article 35 Article 83 (3 ) of the Staff Regulations, the institution in which the official was serving at the date when his active employment ended shall be responsible for calculating the amount of retirement, survivor's , invalidity or provisional pension. A detailed statement of the calculation shall be communicated to the official or to those entitled under him, and to the institution designated by the budgetary authorities as paying agency, at the same time as the decision awarding the pension . A retirement, survivor's , invalidity or provisional pension shall not be paid concurrently with the salary payable by an institution of the three European Communities nor with the allowance payable under Articles 41 and 50 of the Staff Regulations . The award of a retirement, survivor's or invalidity pension or of a provisional pension shall not entitle the pensioner to a head of household allowance or expatriation allowance. Article 41 CHAPTER 7 Sectionl FUNDING OF THE PENSION SCHEME Article 36 Salaries shall in all cases be subject to deduction of the contribution to the pension scheme provided for in Articles 77 to 84 of the Staff Regulations. The amount of pension may at any time be calculated afresh if there has been error or omission of any kind . They shall be liable to modification or withdrawal if the award was contrary to the provisions of the Staff Regulations or of this Annex. Article 37 Article 42 Where an official dies and those entitled under him do not apply for their pension within one year from the date of his death, they shall lose their entitlement, save where force majeure is duly established. An official on secondment shall continue to pay the contribution referred to in the preceding Article on the basis of the salary carried by his step and grade. This shall also apply, up to a maximum of five years as provided in Article 3, to officials receiving the allowance provided for in respect of non-active status or retirement in the interests of the service. All benefits to which any such official or those entitled under him may be entitled under this pension scheme shall be calculated on the basis of such salary. Article 43 An official or those entitled under him in favour of whom benefits arise under this pension scheme shall furnish such written proof as may be required and inform the institution referred to in the second paragraph of Article 45 of any facts liable to affect their entitlement.Article 38 Article 44Contributions properly deducted shall not be refunded .-Contributions wrongly deducted shall not confer the right to receive a pension ; they shall be reimbursed without interest at the request of the official concerned or of those entitled under him. Where an official has been deprived, in whole or in part, of his pension rights under Article 86 of the Staff Regulations, he shall be entitled to claim reimbursement in proportion to the amount by which his pension has been reduced of the pension contributions he has paid. .Article 39 The budgetary authorities shall, after consulting , one or more qualified actuaries and the Staff Regulations Committee provided for in Article 10 of Staff Regulations, lay down mortality and invalidity tables and the assumed salary increases for use in calculating the actuarial values provided for in the Staff Regulations and in this Annex. Section 3 PAYMENT OF BENEFITS Article 45 Section 2 CALCULATION OF PENSION Article 40 Benefits under this pension scheme shall be paid monthly in arrears . These benefits shall, on behalf of the Community which the official served, be provided by the institution designated by the budgetary authorities ; no other institution may, under any description whatsoever, pay out of its own funds benefits provided for under this pension scheme. Subject to the procedure to be determined by the regulation to be made by agreement in accordance with 180 Official Journal of the European Communities amounts contributed by the official, together with the corresponding amounts contributed by the institution, shall be  deemed to have been standing to the official 's credit under the temporary provident scheme at the date of entry into force of these Staff Regulations. Beneficiaries may elect to have their pensions paid in the currency either of their country of origin or of their country of residence or of the country where the institution to which the official belonged has its seat ; their choice shall remain operative for at least two years . Where neither the country of origin no the country of . residence is a country of the Community, benefits shall be paid in the currency of the country where the institution referred to in the second paragraph has its seat. Article 49 Article 46 Where an official has exercised his option to withdraw from his account with the temporary joint provident scheme of the institutions of the Communities sums which he was required to contribute in his country of origin in order to maintain his pension rights there, his pension rights shall, in respect of the period when he was a member of the temporary provident scheme, be reduced in proportion to the sums withdrawn from his account. The preceding paragraph shall not apply where an official has asked, within three months of the Staff Regulations being applied to him, ' to be allowed to repay those sums plus compound interest at the rate of 3-5% per annum. Any sums due from an official to any of the Communities at the date when a benefit is payable under this pension scheme shall be deducted from the amount of his benefit or from the benefits payable to those entitled under him. The deduction may be spread over a number of months. Article 47 Article 50 Where the invalidity or death of an official of a Community is caused by a third party, the rights of action of the official or of those entitled under him against the . third party shall, within the limits of its obligations under this pension scheme, vest in the Community concerned. An official to whom the Staff Regulations are applied pursuant to the transitional provisions shall be entitled, if he leaves the service at the age of sixty-five years without having completed the ten years required under the first paragraph of Article 77 of the Staff Regulations, to opt for payment of a grant calculated in accordance with Article 12 of this Annex or for a proportionately reduced pension calculated in accordance with the second paragraph of Article 77 of the Staff Regulations. Article 51 CHAPTER 8 Transitional provisions Article 48 An official to whom the Staff Regulations are applied pursuant to the transitional provisions shall be entitled to pension rights computed from the date of his joining the temporary joint provident scheme of the institutions of the Communities . If an official so requests, his pension rights shall, notwithstanding any provisions to the contrary in the Staff Regulations, be computed from the date on which he entered the service of an institution of one of the three European Communities in any capacity whatever. Where during the whole or part of his previous service he had not contributed under the provident scheme, he shall be entitled, by payment in instalments, to buy in the pension rights for which he had been unable to contribute. The This pension scheme shall apply to the widow of and those entitled under any servant of the Communities who died while in active employment before the entry into force of the Staff Regulations and to any servant of the Communities who, before the entry into force of the Staff Regulations, was suffering from total permanent invalidity within the meaning of Article 78 of the Staff Regulations, subject to the transfer to the Community which he served of the amounts standing to his credit under the temporary joint provident scheme of the institutions of the Communities . The Community which he served shall assume the liability for payment of the benefits provided for in this pension scheme. ANNEX IX Disciplinary proceedings Article 1 complained of and, where appropriate, the circumstances in which they arose. The report shall be communicated to the chairman of the Disciplinary Board, who shall bring it to the attention of the members of the Board and of the official charged. A report shall be submitted to the Disciplinary Board by the appointing authority, stating clearly the facts Official Journal of the European Communities 181 Article 2 On receipt of the report, the official charged shall have the right to see his complete personal file and to take copies of all documents relevant to the proceedings . and to the official concerned within one month of the date on which the matter was referred to the Board . The time limit shall be three months where an inquiry has been held on the instructions of the Board. In the event of criminal proceedings, the Disciplinary Board may decide not to deliver its opinion until after the court has given its decision. The appointing authority shall take its decision within one month : it shall first hear the official concerned . Article 3 At the first meeting of the Disciplinary Board the chairman shall appoint one of its members to prepare a general report on the matter. Article 8 Article 4 The chairman of the Disciplinary Board shall not vote on matters before the Board save on procedural questions or iri case of equality of votes . He shall ensure that the decisions of the Board are implemented and shall bring all relevant information and documents to the attention of each of its members . The official charged shall have not less than fifteen days from the date of receipt of the report initiating disciplinary proceedings to prepare his defence . When the official appears before the Disciplinary Board he shall have the right to submit observations in writing or orally, to call witnesses and to be assisted in his defence by a person of his own choice . Article 9 Article 5 The institution shall likewise have the right to call witnesses . The secretary shall keep minutes of meetings of the Disciplinary Board . Witnesses shall sign the minute recording their depositions. The reasoned opinion provided for in Article 7 shall be signed by all members of the Disciplinary Board .Article 6 Article 10If the Disciplinary Board requires further informationconcerning the facts complained of or the circumstances in which they arose, it may order an inquiry in which each side can submit its case and reply to the case of the other side . The inquiry shall be conducted by the rapporteur . For the purposes of the inquiry, the Board may call for any documents relating to the matter before it. Costs incurred on the initiative of an official in the course of disciplinary proceedings, in particular fees to a person chosen for his defense from outside the three European Communities, shall be borne by the official where the disciplinary proceedings result in any of the measures provided for under Article 86 (2) (c) to (g) of the Staff Regulations or where the procedure under Article 51 of the Staff Regulations results in dismissal for incompetence.Article 7 Article 11 After consideration of the documents submitted and having regard to any statements made orally or in writing by the official concerned and by witnesses, and also to the results of any inquiry undertaken, the Disciplinary Board shall, by majority vote, deliver a reasoned opinion on the disciplinary measure appropriate to the facts complained of and transmit the opinion to the appointing authority Where there are new facts which are supported by relevant evidence, disciplinary proceedings may be reopened by the appointing authority on its own initiative or on application by the official concerned . 182 Official Journal of the European Communities CONDITIONS OF EMPLOYMENT OF OTHER SERVANTS OF THE COMMUNITIES CONTENTS Article Page TITLE I. General provisions 1 7 183 TITLE II. Temporary staff Chapter 1 : General provisions 8 10 184 Chapter 2 : Rights and obligations 11 185 Chapter 3 : Conditions of engagement 12 15 185 Chapter 4 : Working conditions ! 16 18 185 Chapter 5 : Remuneration and expenses 19 27 186 Chapter 6 : Social security benefits Section A : Sickness and accident insurance, social security benefits 28 30 188 Section B : Insurance against invalidity and death 31 38 188 Section C : Severance grant 39 40 189 Section D : Funding of the social security scheme . 41 44 190 Chapter 7 : Recovery of overpayments 45 190 Chapter 8 : Appeals 46 190 Chapter 9 : Termination of employment 47 50 190 TITLE III. Auxiliary staff \ Chapter 1 : General provisions 51 53 192 Chapter 2 : Rights and obligations 54 192 Chapter 3 : Conditions of engagement 55 56 193 Chapter 4 : Working conditions 57 60 193 Chapter- 5 : Remuneration and expenses 61 69 193 Chapter 6 : Social security benefits "..... 70 71 194 Chapter 7: Recovery of overpayments .  72 195 Chapter 8 : Appeals 73 195 Chapter 9 : Termination of employment . ., 74 78 195 TITLE IV. Local staff 79-81 196 f TITLE V. Special advisers 82-83 196 Official Journal of the European Communities 183 Article Page TITLE VI. Establishment staff of the Joint Nuclear Research Centre General provisions 84 86 197 Rights and obligations 87 197 Conditions of engagement 88 90 197 Career 91-92 198 Chapter 1 : Chapter 2 : Chapter 3 : Chapter 4 : Chapter 5 : Chapter 6 : Chapter 7: Chapter 8 : Working conditions 93 198 Remuneration and social security benefits 94 96 198 Disciplinary proceedings and appeals 97 199 Termination of employment 98 199 TITLE VII . Transitional provisions 99-100 199 TITLE VIII . Final provisions 102-103 200 TITLE I GENERAL PROVISIONS Article 1 of the institutions or organs of the Communities or the elected Chairman of one of the political groups in the European Parliament .These Conditions of Employment shall apply to servants engaged under contract by any of the Article 3 Communities . Such servants shall be :  temporary staff,  auxiliary staff,  local staff,  special advisers , or  establishment staff of the Joint Nuclear Research Centre of the European Atomic Energy Community. Article 2 For the purposes of these Conditions of Employment, ' auxiliary staff' means : ( a ) staff engaged, within the limits set in Article 52, for the performance of full-time or part-time duties in an institution but not assigned to a post included in the list of posts appended to the section of the budget relating to that institution; ( b ) staff engaged, after the possibilities of temporary posting of officials within the institution have been examined, to replace certain persons who are unable for the time being to perform their duties , namely :   officials or temporary staff in Category B, C or D or in the Language Service ;  exceptionally, officials or temporary staff in Category A, other than those in Grade A1 or A2, occupying a highly specialised post ; such staff are paid from the total appropriations for the purpose under the section of the budget relating to the institution . For the purposes of these Conditions of Employment, ' temporary staff' means : ( a) staff engaged to fill a post which is included in the list of posts appended to the section of the budget relating to each institution and which the budgetary authorities have classified as temporary; (b ) staff engaged to fill temporarily a permanent post included in the list of posts appended to the section of the budget relating to each institution ; (c) staff, other than officials of the Communities , engaged to assist either a person holding an office provided for in the Treaties establishing the Communities, or the elected President of one Article 4 For the purposes of these Conditions of Employment, ' local staff' means engaged according to local practice 184 Official Journal of the European Communities appropriations for the purpose under the section of the budget relating to the institution which he serves . Article 6 for manual or service duties, assigned to a post not included in the list of posts appended to the section of the budget relating to each institution and paid from the total appropriations for the purpose under that section of the budget. For the purposes of these Conditions of Employment, ^member of the establishment staff of the Joint Research Centre (JRC) of the European Atomic Energy Community' means a person residing at the time of his engagement in the country or in close proximity to the place where his ¢ duties are to be performed for the JRC, or a person treated as such under Article 95 , who is engaged to fill a permanent post in Category C or D as defined in Article 5 of the Staff Regulations and in Annex I to the Staff Regulations . Each institution shall determine who shall be authorised to conclude the contracts referred to in Article 1 . The provisions of the second paragraph of Article 1 and of the second paragraph of Article 2 of the Staff Regulations shall apply by analogy. . Article 7 Article S A servant whose contract is for more than one year or for an indefinite period shall be entitled to vote in elections and stand for election to the Staff Committee provided for in Article 9 of the Staff Regulations . The Joint Committee provided for in Article 9 of the Staff Regulations may be consulted by the institution or by the Staff Committee on questions of a general nature relating to servants to whom Article 1 applies . For the purposes of these Conditions of Employment, 'special adviser' means a person who, by reason of his special qualifications and notwithstanding gainful employment in some other capacity, is engaged to assist one of the Communities either regularly or for a specified period and who is paid from the total TITLE II TEMPORARY STAFF this Title, vacant posts included in the list of posts appended to the section of the budget relating to each institution . CHAPTER 1 General provisions Article 8 Article 10 ' Temporary staff to whom Article 2 (a) applies may be engaged for a fixed or indefinite period. Temporary staff to whom Article 2 (b ) applies shall not be engaged for more than two years, and their contracts may be renewed not more than once for a maximum period of one year. At the end of that time they shall no longer be employed as temporary staff . On the expiry of their contracts such servants may be assigned to established posts in the institution only if they are appointed as officials in accordance with the Staff Regulations . Temporary staff to whom Article 2 (c) applies shall be engaged for an indefinite period . Article 5 ( 1 ), (2 ) and (4 ) and Article 7 of the Staff Regulations , concerning the classification of posts in categories, services and grades and the assignment of officials to posts, shall apply by analogy. The grade and step at which temporary staff are engaged shall be stated in their contract . Assignment of temporary staff to a post carrying a higher grade than that at which they were engaged shall be recorded in an agreement supplementary to their contract of service. Articles 93 to 101 of the Staff Regulations and Annex IB to the Staff Regulations shall apply by analogy to temporary staff of the Commission of the European Atomic Energy Community who occupy - posts in the field of nuclear science calling for scientific or technical qualifications and who are paid from appropriations in the research and investment budget. Article 9 Temporary staff shall not be engaged for any purpose other than that of filling, in accordance with 185Official Journal of the European Communities Temporary staff to whom the preceding paragraph applies shall be included in the maximum number fixed in accordance with the second paragraph of Article 93 of the Staff Regulations . ( c ) he is physically fit to perform his duties ; and (e) he produces evidence of a thorough knowledge of one of the languages of the Communities and of a satisfactory knowledge of - another language of the Communities to the extent necessary for the performance of his duties . Article 13 Before being engaged, a member of the temporary staff shall be medically examined by one of " the institution's medical officers in order that the institution may be satisfied that he fulfils the requirements of Article 12 (2 ) (d ). CHAPTER 2 Rights and obligations Article 11 Articles 11 to 26 of the Staff Regulations, concerning the rights and obligations of officials, shall apply by analogy, save for the second paragraph of Article 15 , which relates to officials elected to public office . Any decision requiring damage suffered by the Communities as a result of serious misconduct to be made good, as provided in Article 22 of the Staff Regulations, shall be taken by the authority referred to in the first paragraph of Article 6 after observing the formalities provided for in cases of ,dismissal for serious misconduct. Decisions relating to individual members of the temporary staff shall be published as provided in the second paragraph of Article 25 of the Staff Regulations . Article 14 A member of the temporary staff may be required to serve a probationary period not exceeding six months . On expiry of the probationary period, the employment of a servant whose capacity for the work has not proved adequate shall be terminated . In such case, the servant shall receive compensation equal to one-third of his basic salary for each complete month worked on probation . Article IS Temporary staff shall be graded initially in accordance with Article 32 of the Staff Regulations . Where a member of the temporary staff is assigned to a post corresponding to a higher grade, as provided in the third paragraph of Article 10, his grading shall be determined in accordance with Article 46 of the Staff Regulations . CHAPTER 4 Working conditions Article 16 CHAPTER 3 Conditions of engagement Article 12 1 . The engagement of temporary staff shall be directed to securing for the institution the services of persons of the highest standard of ability, efficiency and integrity, recruited on the broadest possible geographical basis from among nationals of Member States of the Communities . Temporary staff shall be selected without reference to race, creed or sex. 2 . A member of the temporary staff may be engaged only on condition that : ( a ) he is a national of one of the Member States of the Communities, unless an exception is authorised by the authority referred to in the first paragraph of Article 6, and enjoys his full rights as a citizen; (b ) he has fulfilled any obligations imposed on him by the laws concerning military service ; ( c) he produces the appropriate character references as to his suitability for the performance of his duties ;. Articles 66 to 61 of the Staff Regulations, concerning hours of work, overtime, leave and public holidays, shall apply by analogy. The paid sick leave provided for in Article 59 of the Staff Regulations shall not, however, exceed the length of time, which must in any event be not less than one month, worked by the servant. The leave shall not extend beyond the term of his contract. On expiry of these time limits, a servant whose contract is not terminated, notwithstanding that he is 186 Official Journal of the European Communities unable to resume his duties , shall be placed on unpaid leave. However, where a servant contracts an occupational disease or sustains an accident in the performance of his duties, he shall continue to receive his full remuneration throughout the period during which he is incapable of working until such time as he is awarded an invalidity pension under Article 33 . Articles 66, 67, 69 and 70 of the Staff Regulations , concerning basic salaries , family allowances , expatriation allowance and payment in the event of death shall apply by analogy. A member of the temporary staff ' who has been at  one step in his grade " for two years shall automatically advance to the next step in that grade. Article 17 Article 21 Articles 1 , 2 , 3 and 4 of Annex VII to the Staff Regulations , concerning payment of family allowances and expatriation allowance, shall apply by analogy. In exceptional circumstances a member of the temporary staff may at his own request be granted unpaid leave on compelling personal grounds . The authority referred to in the first paragraph of Article 6 shall determine the length of such leave, which shall not exceed one-quarter of the length of time already worked by the servant or three months, whichever is the shorter. Any period of leave granted in accordance with the preceding paragraph shall not count for purposes of the application of the third paragraph of Article 20 . Article 22 Subject to Articles 23 to 26, a member of the temporary staff shall be entitled, in accordance with Articles 5 to 15 of Annex VII to the Staff Regulations , to reimbursement of expenses incurred by him on taking up appointment, transfer or leaving the service, and also to reimbursement of expenses incurred in the course of or in connection with the performance of his duties . Article 18 Article 23 A member of the temporary staff engaged for a fixed period of not less than twelve months , or deemed by the authority referred to in the first paragraph of Article 6 to be engaged for an equivalent period if his contract is for an indefinite period, shall , as provided in Article 9 of Annex VII to the Staff Regulations , be entitled to reimbursement of his removal expenses . A servant who is recalled to serve in the armed forces and whose employment is not terminated under Article 48 shall be placed on leave with full remuneration, for a period equal to the length of time worked by him, up to a maximum of three months . At the end of this period he shall, for the remainder of his service in the armed forces and up to a maximum of half the length of time worked by him, receive compensation equal to one third of his basic salary. At the end of this further period the servant shall be placed on unpaid leave. However, the payments provided for in the preceding . paragraph shall be reduced by the amount of service pay received by the servant concerned during the relevant period . CHAPTER 5 Remuneration and expenses Article 19 The remuneration of temporary staff shall comprise basic salary, family allowances and other allowances . Article 24 1 . A member of the temporary staff engaged for a fixed period of not less than one year, or deemed by the authority referred to in the first paragraph of Article 6 to be engaged for an equivalent period if his contract is for an indefinite period , shall receive an installation allowance as provided in Article 5 of Annex VII to the Staff Regulations amounting, for an . expected period of service of : not less than one year but less than , , , . , ^  i ¢ j of the rate laidtwo years, to one-third , . . . ,down in Article not less than two years but less, than 5 of Annex VII three years, to two-thirds to the Staff Re ­ .... gulations three years or more, to three-thirds Article 20 Articles 63 , 64 and 65 of the Staff Regulations , concerning the currency in which remuneration is to be expressed and adjustments to such remuneration, shall apply by analogy. Official Journal of the European Communities 187  Bfrs 5000 for a servant who is a head of household ; and  Bfrs 3000 for a servant who is not a head of household . 2 . The resettlement allowance provided for in Article 6 of Annex VII to the Staff Regulations shall be granted to temporary staff who have completed four years' service. A servant who has completed more than one year's but less than four years' service shall receive a resettlement allowance proportionate to his length of service, incomplete years being disregarded . Article 25 1 . Where a member of the temporary staff furnishes evidence that he cannot continue to reside in his own home and has not removed to the place where he is employed, he shall be entitled for not more than twelve months to a daily subsistence allowance calculated as follows : 3 . However, the installation allowance provided for in paragraph 1 and the resettlement allowance provided for in paragraph 2 shall not be less than : Place of employment Grade Head of household | Not head of household 1st to 15th day From 16th day 1st to 15th day From 16th day Bfrs per calendar day I. Brussels , Milan, Paris, Rome, Strasbourg and towns in Germany with more than 1 000 000 inhabitants Al to A3 and L/A3 550 250 375 175 A4 to A8 L/A to L/A8 Cat. B 525 225 350 150 Cat. C and D 450 200 300 125 II . Bonn and towns in Germany with more than 600 000 inhabitants ; Vienna, Luxem ­ bourg; other places in Belgium, France and Italy Al to A3 and L/A3 475 225 325 150 A4 to A8 L/A4 to L/A8 Cat. B 450 200 300 125 Cat. C and D 375 175 250 100 III . Other places in Germany and Austria ; places in the Nether ­ lands Al to A3 and L/A3 450 200 300 125' A4 to A8 L/Ã4 to L/A8 Cat. B. 425 175 275 100 Cat. C and D 350 150 225 90 2. Where a servant has drawn daily subsistence allowance for more . than four months and then removes, his entitlement under Article 24 ( 1 ) shall be reduced :  by 30% of the aggregate daily subsistence allowance received by him since the end of the fourth month in the case of a servant who is not a head of household ;  by 20% of the aggregate daily subsistence allowance as above in the case of a servant who is a head of household . However, the installation allowance shall not be less than :  Bfrs 5000 in the case of a servant who is a head of household  Bfrs 3000 in the case of a servant who is not a head of household 3 . Where a member of the temporary staff does not remove to the place where he is employed although he is authorised to do so , his entitlement to daily subsistence allowance shall not exceed the total amount to which he would have been entitled if he had removed. The authority referred to in the first paragraph of Article 6 shall in such case determine the maximum amount to which the servant is entitled , applying Article 9 of Annex VII to the Staff Regulations for the purpose of estimating removal expenses . 4. The limits specified in paragraphs 1 and 3 and the reduction specified in paragraph 2 shall not apply to a servant who, in the opinion of the authority referred to in the first paragraph -of Article 6, has been unable to remove. 5 . The daily subsistence allowance provided for in paragraph 1 shall be reduced by half during any period when the servant receives the daily subsistence allowance for officials on mission provided for in Article 13 of Annex VII to the Staff Regulations . 188 Official Journal of the European Communities  Article 26 Article 30 Article 8 of Annex VII to the Staff Regulations, concerning annual payment of travel expenses from place of employment to place of origin , shall apply only to temporary staff who have completed not less than nine months ' service . Article 76 of the Staff Regulations , concerning gifts , loans or advances, shall apply by analogy to tem ­ porary staff during the term of their contract or after expiry of the contract where, as a result of serious illness contracted, or of an accident sustained, during his employment, the servant is incapable of working and proves that such illness or accident is not covered by another social security scheme.Article 27 Articles 16 and 17 of Annex VII to the Staff Regulations, concerning payment of sums due, shall apply by analogy . Section B CHAPTER 6 Social security benefits Section A INSURANCE AGAINST INVALIDITY AND DEATH Article 31 Temporary staff are insured in accordance with the following provisions against the risk of death and of invalidity occurring during their employment. The payments and benefits provided for in this Section shall be suspended if the remuneration which a member of the Staff receives in respect of his employment is suspended pursuant to these Conditions of Employment. SICKNESS AND ACCIDENT INSURANCE, SOCIAL SECURITY BENEFITS Article 28 Article 32 Where the medical examination made before a servant is engaged shows that he is suiifering from sickness or invalidity, the authority referred to in the first paragraph of Article 6 may, in so far as risks arising from such sickness or invalidity are concerned, decide to admit him to guaranteed benefits in respect of invalidity or death only after a period of five years from the date of his entering the service of the institution . Articles 72 and 73 of the Staff Regulations , concerning sickness and accident cover, shall apply by analogy to temporary staff during the period of employment and sick leave ; Article 72 of the Staff Regulations, concerning sickness cover, shall apply by analogy to temporary staff in receipt of invalidity pension or survivor's pension . If, however, the medical examination provided for in Article 13 show the servant to be suffering from sickness or invalidity, the authority referred to in the first paragraph of Article 6 may decide that expenses arising from such sickness or invalidity are to be excluded from the reimbursement of expenditure provided for in Article 72 of the Staff Regulations . If a member of the temporary staff proves that he cannot obtain cover under another social ' security scheme, he shall continue to benefit under the sickness scheme, without being required to contribute thereto, for a period of not more than sixty days after the expiry of his contract or while he is suffering from protracted serious illness contracted during his employment. Article 33 1 . A servant suffering from total invalidity who is obliged for that reason to leave the service of the institution shall be entitled to an invalidity pension equal to 60% of his last basic monthly salary. The pension shall not be less than 120% of the minimum subsistence figure defined in Article 6 of Annex VIII to the Staff Regulations . In the case of invalidity deliberately brought about by the servant, the authority referred to in the first paragraph of Article 6 may decide that he should receive only the grant provided for in Article 39 . The second paragraph of Article 36 shall apply to the recipient of an invalidity pension . Article 29 Article 74 of the Staff Regulations, concerning the birth grant, and Article 75 of the Staff Regulations, concerning the assumption of liability by the institution for the costs referred to therein , shall apply by analogy . Official Journal of the European Communities 189 A pension calculated in accordance with the two preceding paragraphs may be granted by special decision of . the institution which employed the servant to the husband of a deceased female servant provided he satisfies the requirements of Article 23 of Annex VIII to the Staff Regulations . Article 37 2 . Invalidity shall be established by the Invalidity Committee provided for in Article 9 of the Staff Regulations . 3 . Entitlement to an invalidity pension shall take effect on the day following that on which the servant's engagement is terminated pursuant to Articles 47 and 48 . 4. The institution referred to in Article 43 may at any time require proof that the recipient of an invalidity pension still fulfils the conditions for payment of that pension . Entitlement to pension shall cease if the Invalidity Committee finds that those conditions are no longer fulfilled . If a servant is not re-engaged by any of the three European Communities, he shall receive the grant provided for in Article 39 , calculated by reference to his actual length of service . Where a servant or the recipient of an invalidity pension dies leaving no spouse entitled to a survivor's pension, the children deemed to be dependent on him shall be entitled to orphan's pension in accordance with Article 80 of the Staff Regulations . The same entitlement shall apply to children who fulfil the foregoing conditions in the event of death or remarriage of a spouse who is the recipient of a survivor's pension . Article 38 Article 34 In the case of divorce or where there is more than one category of survivor who qualifies to claim a survivor's pension, such pension shall be apportioned in manner provided in Chapter 4 of Annex VIII to the Staff Regulations . The persons entitled under a deceased servant, as defined in Chapter 4 of Annex VIII to the Staff Regulations, shall be entitled to the survivor's pension as provided in Articles 35 to 38 . The grant provided for in Article 39 shall also be paid to them. Where a servant dies leaving no survivors who are entitled to draw the survivor's pension, his heirs shall be entitled to payment of the grant provided for in Article 39 . SECTION C SEVERANCE GRANT Article 39 Article 35 The right to receive payment of pension shall have effect from the first day of the month following that in which death occurred or, where applicable, on the first day of the month following the period which the deceased's widow, orphans or dependants receive his emoluments under Article 70 of the Staff Regulations . On leaving the service, a servant shall be entitled to payment of a sum equal to 12% of the monthly salary payments on which the contribution provided for in Article 83 of the Staff Regulations was calculated during the period of his employment, plus compound interest at the rate of 3-5% per annum. This grant shall be reduced by the amounts paid in pursuance of Article 42 .Article 36 Article 40The widow of a servant shall be entitled to a widow's pension as provided in Chapter 4 of Annex VIII to the Staff Regulations . The pension shall be equal to 30% of the final basic monthly salary received by the servant ; it shall not be less than the minimum subsistence figure defined in Article 6 of Annex VIII to the Staff Regulations . A person drawing a widow's pension shall , where applicable, be entitled to twice the amount of the dependent child allowance. If a servant is appointed an official of any of the three European Communities , he shall not receive the grant provided for in the first paragraph of Article 39 . Any period of service on the temporary staff of one of the three European Communities shall be taken into account for the purpose of calculating years of pensionable service as provided in Annex VIII to the Staff Regulations . 190 Official Journal of the European Communities A servant who is a member of this scheme and any person drawing benefits under this scheme shall furnish all supporting documents which may be. considered necessary by the institution referred to in Article 43 . "Where a servant has exercised the option provided for in Article 42, his retirement pension rights shall be reduced proportionately in respect of the period in which the sums were withdrawn. The preceding paragraph shall not apply to a servant who, in the three months following application of the Staff Regulations to him, has asked to be allowed to repay such sums plus compound interest at the rate of 3-5% per annum. CHAPTER 7 Recovery of overpayments Article 45 Section D FUNDING OF THE SOCIAL SECURITY SCHEME Any sum overpaid may be recovered if the recipient was aware that there was no due reason for the payment or if the fact of the overpayment was patently such that he could not have been unaware of it. Article 41 As regards the funding of the social security scheme provided for in Sections B and C, Article 83 of the Staff Regulations shall apply by analogy. CHAPTER 8 Appeals Article 46 Article 42 In accordance with conditions to be laid down by the institution, a servant may request the institution to effect any payments which he is required to make in order to constitute or maintain pension rights in his country of origin . Such payments shall not exceed 12% of his basic salary and shall be charged to the budget of the Community out of which his salary is paid. Title VII of the Staff Regulations , concerning appeals , shall apply by analogy." CHAPTER 9 Termination of employment Article 47 Apart from cessation on death, the employment of temporary staff shall cease : 1 . Where the contract is for a fixed period : Article 43 ( a) on the date stated in the contract ; The benefits specified in Sections B and C shall , on behalf of the Community which employed the servant, be provided by the institution designated by the budgetary authority ; no other institution may, under any description whatsoever, pay the benefits out of its own funds . Article 44 (b ) at the end of the period of notice specified in the contract, where the latter contains a clause giving the servant or the institution the option to terminate earlier. Such period of notice shall be* not more than three months nor less than one month. Contracts of servants recruited to occupy posts in Grade Al or A2 shall include such a clause ; ( c ) at the end of the month in which the servant reaches the age of sixty-five years . If the institution terminates the contract, the servant shall be entitled to compensation equal to one third of his basic salary for the period between the date when his duties , end and the date when his contract expires . Article 82 of the Staff Regulations and Article 45 of Annex VIII thereto , cpncerning the payment of benefits, shall apply by analogy. Any sums due from a servant in respect of this scheme at the date when benefits become payable shall be deducted from those benefits in accordance with conditions to be laid down by the institution referred to :in Article 43 . Official Journal of the European Communities 191 2 . Where the contract is for an indefinite period : (a) at the end of the period of notice stipulated in the contract; the length of the period of notice shall not be less than two days for each completed month of service, subject to a minimum of fifteen days and a maximum of three months. The period of notice shall not, however, commence to run during maternity leave or sick leave, provided such sick leave does not exceed three months . It shall , moreover, be suspended during maternity or sick leave subject to the limits aforesaid ; ( b ) at the end of the month in which the servant reaches the age of sixty-five years . Payments provided for above shall, however, be reduced by the amount of service pay received by the servant concerned during the period of recall . ( c ) if the servant is elected to public office and the authority referred to in the first paragraph of Article 6 considers such public office to be incompatible with the discharge of his normal duties with the Community which he serves ; ( d ) if the servant ceases to satisfy the requirements of Article 12 (2) ( a ) and (d). However, if the servant ceases to satisfy the requirements of Article 12 (2 ) (d), his contract may be terminated only in the cases covered by Article 33 ; ( e ) if the servant is unable to resume his duties at the end of a period of paid sick leave as provided for in Article 16. In such case the servant shall receive an allowance equal to his basic salary plus family allowances at the rate of two days for each completed month of service. Article 48 Employment, whether for a fixed or for an indefinite period : Article 49 1 . Employment may be terminated without notice on disciplinary grounds in serious cases of failure of temporary staff to comply with their obligations , whether intentionally or through negligence on their part. A reasoned decision shall be taken by the authority referred to in the first paragraph of Article 6, after the servant concerned has had an opportunity of submitting his defence. 2 . In such cases the authority referred to in the first paragraph of Article 6 may decide : ( a ) to limit the severance grant provided for in Article 39 to repayment of the contribution provided for in Article 83 of the Staff Regulations, plus compound interest at the rate 1 . shall be terminated by the institution without notice if the servant is called to serve in the armed forces ; 2 . may be terminated by the institution without notice : (a) at the end of the probationary period in accordance with the second paragraph of Article 14; (b) if the servant is recalled to serve in the armed forces and his duties under his contract with the institution were such that there is no prospect of re-employing him in his former capacity when his period of service is over. In the latter case the servant concerned : ( i ) where his contract is for a fixed or for an indefinite period, shall receive an allowance equal to his last basic salary, plus family allowances , for a period equivalent to his length of service, up to a maximum of three months ; fii ) where his contract is for a fixed period, shall x receive an allowance equal to one third of his last basic salary, plus family allowances , for any period of recall in excess of the three months referred to in subparagraph (i ); but this further allowance shall not be paid for more than half ¢ the length of service completed by the servant in excess of the three months . Where the contract is for a fixed period, the period by reference to which this allowance is calculated shall not exceed the term of the contract. of 3-5% per annum; (b) to withhold in whole or in part the resettlement allowance provided for in Article 24 (2). Article 50 1 . The employment of a member of the temporary staff shall be terminated by the institution without notice if the authority referred to in the first paragraph of Article 6 finds : ( a) that at the time of his engagement he deliberately furnished false information as to either his professional ability or the requirements of Article 12 (2); and (b ) that the false information furnished was a determining factor in his being engaged . 1.92 Official Journal of the European Communities 2 . In such case the authority referred to in the first paragraph of Article 6 shall , after hearing the servant concerned, declare that his employment is terminated . The servant shall then immediately cease to perform his duties . The provisions of Article 49 (2) shall apply. TITLE III AUXILIARY STAFF CHAPTER 1 General provisions Article 51 The contracts of auxiliary staff may be for a fixed or for an indefinite period; they shall be renewable . Cat. Group Post A .' I Researcher with a high degree of experience in one or more fields ; Experienced reviser of translations ; Interpreter with special experience . II Researcher with some degree of experience ; Reviser of translations ; Experienced translator or in ­ terpreter; III Researcher ; Translator or interpreter. B IV . Staff doing difficult work (drafting, correcting, bookkeeping or of a technical nature); v Staff doing simple work (drafting, bookkeeping or of a technical nature). C VI Experienced secretary ; . Experienced office worker; VII Secretary, typist or telephonist ; Office worker. D VIII Skilled worker ; Usher or chauffeur ; IX Unskilled worker, messenger. Article 52 The actual period of employment of auxiliary staff, including any period under renewal shall not exceed : ( a) if the servant is engaged to replace an official or a member of the temporary staff who is unable for the time being to perform his duties, the period of his assignment for that purpose; (b ) one year, in all other cases . Article 53 Auxiliary staff shall be divided into four categories , subdivided into groups corresponding to the duties to be performed. CHAPTER 2 ~ Rights and obligations Article 54 Articles 11 to 25 of the Staff Regulations, concerning the rights and obligations of officials, shall apply by analogy, save for Article 13 , concerning gainful employment on the part of a spouse, Article 15 , concerning officials who are candidates for elective public office, the third paragraph of Article 23 , concerning laissez-passer, and the second paragraph of Article 25 , concerning publication of decisions relating to specific individuals . Within each group, auxiliary staff shall be graded in four classes . This grading shall take account of the qualifications ' and experience of the persons concerned. The basic posts and corresponding groups are as shown in the following table : Official Journal of the European Communities 193 Article 58 Auxilary staff shall be entitled to paid leave at the rate of two working days per month of service ; any period of less than fifteen days' or half a month's service shall carry no leave entitlement. Where it has not been possible, owing to the requirements of the service, for a member ' of the auxiliary staff to be given leave as provided in the preceding paragraph during his employment, any days of leave not taken shall be paid for as extra days worked. In addition to such leave, a member of the auxiliary staff may, in exceptional circumstances and at his own request, be granted special leave in accordance with rules laid down by the institution on the basis of the principles set out in Article 57 of the Staff Regulations and in Article 6 of Annex V to the Staff Regulations . A decision requiring damage suffered by the Communities as a result of serious misconduct to be made good, as provided in Article 22 of the Staff Regulations, shall be taken by the authority referred to in the first paragraph of Article 6 after observing the formalities provided for in cases of dismissal for serious misconduct. CHAPTER 3 Conditions of engagement Article 55 1 . A member of the auxiliary staff may be engaged only on condition that : ( a ) he is a national of one of the Member States of the Communities, unless an exception is authorised by the authority referred to in the first paragraph of Article 6, and enjoys his full rights as a citizen ; (b ) he has fulfilled any obligations imposed on him by the laws concerning military service ; (c) he produces the appropriate character references as to his suitability for the performance of his duties ; and (d) he is physically fit to perform his duties . 2 . The authority referred to in the first paragraph of Article 6 may waive the requirement that the person concerned should produce documentary evidence that he fulfills these conditions where his engagement is for not more than three months . Article 59 Article 16, concerning sick leave, shall apply to auxiliary staff. Article 58 of the Staff Regulations, concerning maternity leave, shall apply by analogy. Article 60 Articles 60 and 61 of the Staff Regulations, concerning unauthorised absence and public holidays , shall apply by analogy. Article 56 The contract of a member of the auxiliary staff shall specify in particular : CHAPTER 5 Remuneration and expenses Article 61(a) the duration of the contract ; ( b ) the date when he is to take up employment ; ( c ) the nature of his work; (d ) his grading; The remuneration of auxiliary staff shall comprise basic salary, family allowances and other allowances . Auxiliary staff shall remain throughout the term of their contract in the salary class specified in their contract . ( e) the place where he is to be employed . Article 62 CHAPTER 4 Working conditions Article 57 Auxiliary staff shall be paid by the day or by the month . In the case of auxiliary staff paid by the days , only days actually worked shall be paid . Articles 55 and 56 of the Staff Regulations concerning hours of work and overtime shall apply by analogy . 194 Official Journal of the European Communities Article 63 Article 68 The scale of basic salaries shall be as provided in the following table : (in Bfrs) In the case of auxiliary staff paid by the month, the remuneration shall be paid in accordance with Article, 16 of Annex VII to the Staff Regulations . In the case of auxiliary staff paid by the day, the remuneration shall be paid at the end of each week for that week. Article 69 Cat. Group Class 1 2 3 4 A I II III 24 700 17 700 14 500 27 550 19 600 . 15 250 30 400 21 500 16 000 33250 23 400 16 750 B IV V 13 850 9 700 15 450 10 700 . 17 050 11700 18 650 12 700 C VI VII 8 250 6 450 9 100 7 000 9 950 7 550 10 800 8 100 D VIII IX 6 050 5 500 6 050 5 700 7250 5 900 7 850 6100 Auxiliary staff to whom Article 25 applies shall be entitled throughout the term of their contract to the daily subsistence allowance provided for in that Article. CHAPTER 6 \ Social security benefits Article 70 Article 64 Articles 63 , 64 ' and 65 of the Staff Regulations , concerning the currency in which remuneration is to be expressed and adjustments to such remuneration, shall apply by analogy. Article 65 Articles 1 , 2 and 4 of Annex VII to the Staff Regulations , concerning payment of family and expatriation allowances, shall apply by analogy. 1 . So that auxiliary staff are insured against sickness , accident, invalidity, and death and can build up a retirement pension, they shall be affiliated to a compulsory social security scheme, preferably that of the country to whose scheme they were last affiliated or that of their country of origin . The institution shall be responsible for the employer's contributions required under the legislation in force where the servant is compulsorily affiliated to such a social security scheme, or for two thirds of the servant's contributions where he remains voluntarily affiliated to the national social security scheme of which he was a member before he entered the service of one or other of the three Communities or where he voluntarily joins a national social security scheme. ¢ 2 . Where it is not possible to apply the provisions of paragraph 1 , auxiliary staff shall be insured against sickness, accident, invalidity and death and for the provision of a retirement pension, at the expense of the institution which employs them, up to the amount of two thirds of the contribution as in paragraph 1 . Provisions for applying the ¢ foregoing shall be laid down by agreement between the institutions after consulting the Staff Regulations Committee provided for in Article 10 of the Staff Regulations . Article 66 The remuneration due for each day's work payable shall be one-twentieth of the monthly remuneration . Article 67 Articles 7, 11 , 12 and 13 of Annex VII to the Staff Regulations, concerning the reimbursement of travel expenses and mission expenses , shall apply by analogy. Auxiliary staff in Categories A and B shall be entitled to subsistence allowance as set out in Column II of the table in Article 13 of Annex VII to the Staff Regulations ; other auxiliary staff shall be entitled to subsistence allowance as set out in Column III of that table . Article 71 Article 76 of the Staff Regulations, concerning gifts, loans or advances, shall apply by analogy to auxiliary staff during the term of their contract. Official Journal of the European Communities 195 Article 75CHAPTER 7 Recovery of overpayments The employment of auxiliary staff, whether for a fixed or for an indefinite period : Article 72 Any sum overpaid may be recovered if the recipient was aware that there was no due reason for the payment or if the fact of the overpayment was patently such that he could not have been unaware of it. CHAPTER 8 Appeals . Article 73 Title VII of the Staff Regulations , concerning appeals, shall apply by analogy. 1 . shall be terminated by the institution without notice if the servant is called to serve in the armed forces : 2 . may be terminated by the institution without notice : ( a ) if the servant is recalled to service in the armed forces and his duties under his contract with the institution were such that there is no prospect of re-employing him in his former capacity when his period of service is over. In such case the servant shall receive an allowance equal to his basic salary plus family allowances at the rate of two days for each completed month of service ; ( b ) if the servant is elected to public office and the authority referred to in the first paragraph of Article 6 considers such public office to be incompatible with the discharge of his normal duties ; ( c ) if the servant ceases to satisfy the requirements of Article 55 ( 1 ) ( a ) and (d). However, if the servant ceases to satisfy the requirements laid down in Article 55 ( 1 ) (d), his contract may be terminated only if he is entitled to an invalidity pension; ( d) if the servant is unable to resume his duties at the end of a period of paid sick leave as provided for in Article 59 . In such case the servant shall receive an allowance equal to his basic salary plus family allowances at the rate of two days for each completed month of service: CHAPTER 9 Termination of employment Article 74 Apart from cessation on death, the employment of auxiliary staff shall cease : 1 . where the contract is for a fixed period : (a ) on the date stated in the contract ; Article 76 The employment of a member of the auxiliary staff may be terminated without notice on disciplinary grounds in serious cases of failure to comply with his obligations, whether intentionally or through negligence on his part . A reasoned decision shall be taken by the authority referred to in the first paragraph of Article 6, after the servant concerned has had an opportunity of submitting his defence. (b ) at the end of the month in which the servant reaches the age of sixty-five years 2 . "Where the contract is for an indefinite period : ( a) at the end of the period of notice specified in the contract; the length of the period of notice shall not be less than two days for each completed month of service, subject to a maximum of three months . The period of notice shall not, however, commence to run during maternity leave or sick leave, provided such sick leave does not exceed three months . It shall, moreover, be suspended during maternity or sick leave subject to the limits aforesaid ; (b ) at the end of the month in which the servant reaches the age of sixty-five years . Article 77 The employment of a member of the auxiliary staff shall be terminated by the institution without notice 196 Official Journal of the European Communities Article 78if the authority referred to in the first paragraph of Article 6 finds : ( a ) that at the time of his engagement he deliberately furnished false information as to either his professional ability or the requirements of Article 55 ( 1 ); and (b ) that the ,, false information furnished was a determining factor in his being engaged . By way of derogation from the provisions of this Title, auxiliary staff engaged by the European ' Parliament for the duration of the work of its sessions shall be subject to the conditions of recruitment and remuneration laid down in the agreement between the Parliament, the Council of Europe and the Assembly of Western European Union in respect engagement of such staff. The provisions of that agreement and any subsequent amendment thereto shall be notified to the competent budgetary authorities one month before their entry into force. In such case the authority referred to in the first paragraph of Article 6 shall , after hearing the servant concerned, declare that his employment is terminated . TITLE IV LOCAL STAFF Article 79 Article 80 As regards social security, the institution shall be responsible for the employer's share of the social security contributions under current regulations in the place where the servant is to perform his duties . Subject to the provisions of this Title, the conditions of employment of local staff, in particular : ( a) the manner of their engagement and termination of their contract : ' (b ) their leave ; and (c) their remuneration shall be determined by each institution in accordance with current rules and practice in the place where they are to perform their duties . Article 81 Any dispute between the institution and a member of the local staff shall be submitted to the competent court in accordance with the laws in force in the place where the servant performs his duties . TITLE V SPECIAL ADVISERS Article 82 competent budgetary authority, specifying the remuneration contemplated . 1 . The remuneration of special ^dvisers shall be determined by direct agreement between the adviser concerned and the authority referred to in the first paragraph of Article 6. The contract of. a special adviser shall be for a term not exceeding two years . It shall be renewable. 2 . An institution which intends to recruit a special adviser or renew his contract shall notify the Before the contract is finally . concluded there shall be an exchance of views with the competent budgetary authority on the proposed remuneration if within one month following the date of notification a member of that authority or the institution concerned so requests . Official Journal of the European Communities 197 Article 83 and the second paragraph of Article 25 of the Staff Regulations, concerning the rights and obligations of officials, and Articles 90 and 91 of the Staff Regulations , concerning appeals , shall apply by analogy. Article 11 , the first paragraph of Article 12, Article 14, the first paragraph of Article 16, Articles 17, 19 and 22, the first and second paragraphs of Article 23 TITLE VI ESTABLISHMENT STAFF OF THE JOINT NUCLEAR RESEARCH CENTRE CHAPTER 1 General provisions Article 84 Any decision requiring damage suffered by the Community as a result of serious misconduct to be made good, as provided in Article 22 of the Staff Regulations, shall be taken by the authority referred to in the first paragraph of Article 6 after observing the formalities provided for in cases of dismissal for serious misconduct .The contracts of establishment staff of the Joint Nuclear Research Centre shall be for an indefinite period . Article 85 CHAPTER 3 Conditions of engagement Article 88 Establishment staff of the Joint Nuclear . Research Centre shall not be engaged for any purpose other than that of filling, in accordance with this Title, vacant posts included in the list of posts appended to the section of the research and investment budget of the European Atomic Energy Community. Article 86 Article 5 ( 1 ) and (4) and the second paragraph of Article 92 of the Staff Regulations , concerning the classification of posts in categories , services and grades, and Article 7 of the Staff Regulations , concerning assignment of officials to posts, shall apply by analogy. The grading of establishment staff of the Joint Nuclear Research Centre shall be stated in their contract. 1 . Recruitment shall be directed to securing for the institution the services of staff of the highest standard of ability, efficiency and integrity. Establishment staff of the Joint Nuclear Research Centre shall be selected without reference to race, creed or sex. 2 . A member of the establishment staff of the Joint Nuclear Research Centre may be engaged only on condition that : ( a ) he is a national of one of the Member States of the Communities, unless an exception is authorised by the authority referred to in the first paragraph of Article 6, and enjoys his full rights as a citizen ; (b ) he has fulfilled any obligations imposed on him by the laws concerning military service ; ( c ) , he produces the appropriate character references as to his suitability for the performance of his duties ; ( c ) he is physically fit to perform his duties ; and (e) he produces evidence of a thorough knowledge of one of the languages of the Communities and of a satisfactory knowledge of another language of the Communities to the extent necessary for the performance of his duties . CHAPTER 2 Rights and obligations Article 87 Articles 11 to 26 of the Staff Regulations, concerning the rights and obligations of officials, shall apply by analogy, save for the second paragraph of Article 15 , which relates to officials elected to public office. 198 Official Journal of the European Communities Article 89 Before being engaged, a member of the establishment staff of the Joint Nuclear Research Centre shall be medically examined by one of , the institution's medical officers in order that the institution may be satisfied that he fulfils the requirements of Article 88 (2 ) (d). Article 90 CHAPTER 6 Remuneration and social security benefits Article 94 The Council of the European Atomic Energy Community, acting on a proposal from the Commission of the European Atomic Energy Community by the qualified majority specified in the first indent of the second subparagraph of Article.118 (2 ) of the Treaty establishing the European Atomic Energy Community and taking into account local practice, shall determine : ( a ) the conditions relating to the remuneration of establishment staff of the Joint Nuclear Research Centre at each place of employment ; (b ) the allowances , insurances, . social security benefits and other similar benefits of whatever kind to which they shall be entitled. For purposes of the application of subparagraph (a), the Commission of the European Atomic Energy Community shall , as far as possible, enter into separate agreements with the appropriate agencies of the countries concerned. A member of the establishment staff of the Joint Nuclear Research Centre shall serve a probationary period of from three to six months , during which his employment may be terminated if his capacity for the work has not proved adequate . In exceptional cases the probationary period may be extended not more than once for a further three months . On expiry of the probationary period, a member of the establishment staff shall be established in his post . CHAPTER 4 , Career . Article 95 Article 91 Articles 36, 40 and 42 of the Staff Regulations , concerning active employment, leave on personal grounds and leave for military service, shall apply by analogy to establishment staff of the Joint Nuclear Research Centre . If the Commission of the European Atomic Energy Community considers it necessary to recruit establishment staff for the Joint Nuclear Research Centre from candidates not residing in the country or in close proximity, to the place where they are to perform their duties, the Council of the European Atomic Energy Community, acting on a proposal from the Commission by the qualified majority specified in the first indent of the second subparagraph of Article 118 (2 ) of the Treaty establishing the European Atomic Energy Community, shall determine the allowances to be paid to such staff. The total remuneration of such staff shall not, however, exceed the amount which they would receive under the Staff Regulations, notwithstanding the provisions of Title VIII thereof. Article 92 Articles 43 and 45 of the Staff Regulations, concerning reports and promotion, shall apply by analogy to establishment staff of the Joint Nuclear Research Centre . Article 96 CHAPTER 5 Working conditions Articles 11 to 13 of Annex VII to the Staff Regulations, regarding mission expenses, and Article 85 of the Staff Regulations , concerning recovery of . overpayments,, shall apply by analogy to establishment staff of the Joint Nuclear Research Centre . Articles 55 and 57 to 61 of the Staff Regulations concerning hours ' of work, leave and public holidays , shall apply by analogy to establishment staff of the Joint Nuclear Research Centre . Official Journal of the European Communities 199 CHAPTER 7 Disciplinary proceedings and appeals Article 97 Titles VI and VII of the Staff Regulations, concerning disciplinary proceedings and appeals , shall apply by analogy to establishment staff of the Joint Nuclear Research Centre . ( b ) during or at the end of his probationary period, in accordance with Articles 90 and 94 ; ( c ) if he is elected to public office and the authority referred to in the first paragraph of Article 6 considers such public office to be incompatible with the discharge of his normal duties ; ( d ) if he becomes an official of one of the three European Communities ; ( e ) if, he ceases to satisfy the requirements of Article 88 (2 ) ( a) and (d). However, if the servant ceases to satisfy the requirements of Article 88 (2 ) ( d ), his employment may be terminated only if he is entitled to an invalidity pension ; ( f) if he is dismissed in accordance with Article 97 . CHAPTER 8 Termination of employment Article 98 Apart from cessation on death, the employment of a member of the establishment staff of the Joint Nuclear Research Centre shall cease : 2 . in other cases, after due notice, which shall be not less than two days for each completed month of service, subject to a minimum of fifteen days and a maximum of three months . The period of notice shall not, however, commence to run during maternity leave or sick leave, provided such sick leave does not exceed three months . It shall , moreover, be suspended during maternity or sick leave subject to the limits aforesaid . 1 . without notice : (a ) at the end of the month in which he reaches the prescribed age for retirement pension ; TITLE VII TRANSITIONAL PROVISIONS Article 99 Article 100 Service with an institution of the three European Communities before the entry into force of these Conditions of Employment shall be treated as service » under these Conditions of Employment. Article 101 A servant in the employment of the Communities when these Conditions of Employment enter into force who, notwithstanding that the institution has decided to continue to employ him, is not appointed as -an official under Article 102 of the Staff Regulations must be offered a contract by the authority referred to in the first paragraph of Article 6 in accordance with these Conditions of Employment. Such contract shall take effect on the date when these Conditions of Employment enter into force . The contract of a servant who refuses an offer made as provided in the preceding paragraph shall be terminated under the terms of his earlier contract . Where a servant receives a contract as a member of the temporary staff under these Conditions of Employment, the amounts standing to his credit with the Communities ' temporary provident scheme shall be taken into consideration for purposes of calculating the sums payable to that servant under Article 39 . 200 Official Journal of the European Communities TITLE VIII FINAL PROVISIONS Article 102 uniform application of these Conditions of Employment. Article 103 Subject to Article 103 , the general provisions for giving effect to these Conditions of Employment shall be adopted by each institution after consulting its Staff Committee and the Staff Regulations Committee provided for in Article 10 of the Staff Regulations . The administrations of the institutions of the Communities shall confer for the purpose of securing The general provisions for giving effect to the Staff Regulations, referred to in Article 110 of those Regulations, shall apply to servants covered by these Conditions of Employment where by virtue of these Conditions of Employment the provisions of the said Regulations apply to those servants .